Exhibit 10.1






EXECUTION COPY
 


 
INVESTMENT AGREEMENT
 
Dated as of September 26, 2008,
 
Between
 
INTERSTATE BAKERIES CORPORATION
 
and
 
IBC INVESTORS I, LLC
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 
Page
ARTICLE I
 
Purchase and Sale; Issuance of Series A Warrants; Closing
     
SECTION 1.01.
Purchase and Sale of Shares and New Convertible Debt
2
SECTION 1.02.
Issuance of Series A Warrants
2
SECTION 1.03.
Closing
2
SECTION 1.04.
Transactions To Be Effected at the Closing
2
     
ARTICLE II
 
Representations and Warranties of the Company
 
SECTION 2.01.
Organization, Standing and Power
3
SECTION 2.02.
Issuance of Securities
4
SECTION 2.03.
Capital Structure
4
SECTION 2.04.
Authority; Execution and Delivery; Enforceability
6
SECTION 2.05.
No Conflicts; Consents
7
SECTION 2.06.
SEC Documents; Undisclosed Liabilities
7
SECTION 2.07.
Absence of Certain Changes or Events
10
SECTION 2.08.
Assets Other than Real Property and Intellectual Property Interests
11
SECTION 2.09.
Real Property
11
SECTION 2.10.
Intellectual Property
12
SECTION 2.11.
Assets Generally
14
SECTION 2.12.
Inventory
14
SECTION 2.13.
Receivables
14
SECTION 2.14.
Permits
15
SECTION 2.15.
Insurance
15
SECTION 2.16.
Taxes
15
SECTION 2.17.
Absence of Changes in Benefit Plans
18
SECTION 2.18.
ERISA Compliance; Excess Parachute Payments
18
SECTION 2.19.
Litigation
22
SECTION 2.20.
Compliance with Applicable Laws
22
SECTION 2.21.
Labor Matters
22
SECTION 2.22.
Contracts
22
SECTION 2.23.
Environmental Matters
23
SECTION 2.24.
Brokers; Schedule of Fees and Expenses
25
SECTION 2.25.
Effect of Transaction
25
SECTION 2.26.
Disclosure
25
SECTION 2.27.
Private Offering
25
SECTION 2.28.
No Reliance on Investor
26

 
 
 
i

--------------------------------------------------------------------------------


 
 
 
ARTICLE III
 
Representations and Warranties of Investor
     
SECTION 3.01.
Organization, Standing and Power
26
SECTION 3.02.
Authority; Execution and Delivery; Enforceability
26
SECTION 3.03.
No Conflicts; Consents
27
SECTION 3.04.
Litigation
27
SECTION 3.05.
Securities Act
27
SECTION 3.06.
Brokers; Schedule of Fees and Expenses
27
     
ARTICLE IV
 
Covenants
     
SECTION 4.01.
Conduct of Business
28
SECTION 4.02.
No Solicitation
31
SECTION 4.03.
Access to Information
33
SECTION 4.04.
Antitrust Approval
33
SECTION 4.05.
Financing
34
SECTION 4.06.
Commercially Reasonable Efforts
34
SECTION 4.07.
Employees
35
SECTION 4.08.
Tax Matters
35
SECTION 4.09.
Supplemental Disclosure
36
SECTION 4.10.
Fees and Expenses
36
SECTION 4.11.
Public Announcements
36
SECTION 4.12.
Resignation of Directors of the Company
36
SECTION 4.13.
Further Assurances
37
SECTION 4.14.
Bankruptcy Matters
37
     
ARTICLE V
 
Conditions Precedent
     
SECTION 5.01.
Conditions to Each Party’s Obligation
39
SECTION 5.02.
Conditions to Obligation of Investor
39
     
ARTICLE VI
 
Termination, Amendment and Waiver
     
SECTION 6.01.
Termination
45
SECTION 6.02.
Effect of Termination
46
SECTION 6.03.
Amendments and Waivers
46
     

 
 
 
ii

--------------------------------------------------------------------------------


 
 
 
ARTICLE VII
 
General Provisions
     
SECTION 7.01.
Nonsurvival of Representations and Warranties
46
SECTION 7.02.
Assignment
46
SECTION 7.03.
No Third-Party Beneficiaries
47
SECTION 7.04.
Notices
47
SECTION 7.05.
Interpretation; Exhibits and Schedules; Certain Definitions
48
SECTION 7.06.
Counterparts
51
SECTION 7.07.
Entire Agreement
51
SECTION 7.08.
Severability
51
SECTION 7.09.
Consent to Jurisdiction
52
SECTION 7.10.
Governing Law
52
SECTION 7.11.
Waiver of Jury Trial
52
SECTION 7.12.
No Recourse
52

 
 
Exhibit A        Form of Warrants
Exhibit B        Form of Stockholders’ Agreement
Exhibit C        Form of Amended Company Charter
 
 
iii

--------------------------------------------------------------------------------


 
 
 
 

   
    INVESTMENT AGREEMENT (this “Agreement”) dated as of September 26, 2008,
between INTERSTATE BAKERIES CORPORATION, a Delaware corporation (the “Company”),
and IBC INVESTORS I, LLC, a Delaware limited liability company (“Investor”).

 
WHEREAS, the Company and the Company Subsidiaries (collectively, the “Debtors”)
have commenced voluntary cases under Chapter 11 of Title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Western District of Missouri (the “Bankruptcy Court”), Case No. 04-45814 (the
“Cases”);
 
WHEREAS, the Company has advised Investor that it expects that the Debtors will
be reorganized (the “Reorganization”) pursuant to a joint plan of reorganization
(the “Plan”) to be filed in the Cases pursuant to Section 4.14(a);
 
WHEREAS, in connection with the Reorganization, Investor desires to purchase
from the Company, as reorganized pursuant to the Reorganization (as so
reorganized, the “Reorganized Company”), and the Company desires to sell to
Investor, upon the terms and subject to the conditions set forth in this
Agreement, (1) 4,420,000 shares (the “Shares”) of the common stock, par value
$0.01 per share, of the Reorganized Company (the “New Common Stock”) and
(2) senior secured convertible debt of the Reorganized Company (the “New
Convertible Debt”) in the aggregate principal amount of $85,800,000, to be
issued under an indenture (the “New Convertible Debt Indenture”) and with the
terms set forth in Exhibit C to the Investor Commitment Letter;
 
WHEREAS, in consideration of the Acquisition (as defined in Section 1.01), the
Company desires to issue to Investor, upon the terms and subject to the
conditions set forth in this Agreement, Series A Warrants of the Reorganized
Company (the “Series A Warrants”) in the form attached as Exhibit A hereto;
 
WHEREAS, to induce the Company to enter into this Agreement, simultaneously with
the execution of this Agreement the Company and Ripplewood Partners II, L.P.
(the “Contributor”) are entering into an Equity Contribution Agreement, dated as
of the date hereof (the “Equity Contribution Agreement”); and
 
WHEREAS, at the Closing (as defined in Section 1.03), the Reorganized Company
and each holder of New Common Stock will enter into a stockholders’ agreement
(the “Stockholders’ Agreement”) in the form attached as Exhibit B hereto;
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
 
 
1

--------------------------------------------------------------------------------


 
ARTICLE I

 
Purchase and Sale; Issuance of Series A Warrants; Closing
 
SECTION 1.01.  Purchase and Sale of Shares and New Convertible Debt.  On the
terms and subject to the conditions set forth in this Agreement, at the Closing
the Reorganized Company will issue, sell and deliver to Investor, and Investor
will purchase from the Reorganized Company, (a) the Shares for an aggregate
purchase price equal to $44,200,000 (the “Shares Purchase Price”) and (b) New
Convertible Debt in the aggregate principal amount of $85,800,000 for an
aggregate purchase price equal to $85,800,000 (the “New Convertible Debt
Purchase Price” and, together with the Shares Purchase Price, the “Purchase
Price”), in each case payable as set forth below in Section 1.03.  The purchase
and sale of the Shares and the New Convertible Debt are referred to in this
Agreement collectively as the “Acquisition”.
 
SECTION 1.02.  Issuance of Series A Warrants.  In consideration of the
Acquisition, at the Closing the Reorganized Company will issue and deliver to
Investor the Series A Warrants.  The Acquisition, together with the issuance and
delivery of the Series A Warrants, are referred to in this Agreement
collectively as the “Transaction”.
 
SECTION 1.03.  Closing.  The closing of the Transaction (the “Closing”) will
take place at the offices of Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New
York, New York 10019 at 10:00 a.m. on the second business day following the
satisfaction (or, to the extent permitted by Law, the waiver by all parties) of
the conditions set forth in Section 5.01, or, if on such day any condition set
forth in Section 5.02 (other than those conditions that by their nature cannot
be satisfied until the Closing, but subject to the satisfaction or waiver of
such conditions) has not been satisfied (or, to the extent permitted by Law,
waived by Investor), as soon as practicable after all the conditions set forth
in Article V have been satisfied (or, to the extent permitted by Law, waived by
the parties entitled to the benefits thereof), or at such other place, time and
date as may be agreed between the Company and Investor.  The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date”, which
Closing Date shall also be the effective date of the Plan.
 
SECTION 1.04.  Transactions To Be Effected at the Closing.  At the Closing:
 
(a)  The Reorganized Company will deliver to Investor (i) certificates
representing the Shares, duly issued by the Reorganized Company and registered
in the name of Investor, (ii) notes representing New Convertible Debt in the
aggregate principal amount of $85,800,000, duly issued by the Reorganized
Company under the New Convertible Debt Indenture and registered in the name of
Investor, (iii) the Series A Warrants, duly issued by the Reorganized Company
and registered in the name of Investor, (iv) counterparts of the Stockholders’
Agreement executed by the Reorganized Company and each person (other than
Investor) to whom shares of New Common Stock are to be issued on the Closing
Date (it being understood that the issuance of shares of New Common Stock to a
person is conditioned on the receipt of an executed counterpart
 
 
2

--------------------------------------------------------------------------------


 
of the Stockholders’ Agreement from such person) and (v) the Reorganized
Company’s Closing Certificate (as defined in Section 5.02(b)); and
 
(b)  Investor shall deliver to the Reorganized Company (i) the Purchase Price by
wire transfer of immediately available funds to the account designated by the
Company (which account shall be designated by the Company not less than one day
prior to the Closing Date) and (ii) a counterpart of the Stockholders’ Agreement
executed by Investor.
 
ARTICLE II

 
Representations and Warranties
of the Company
 
The Company hereby represents and warrants to Investor that, except as set forth
(1) in the disclosure letter, dated as of the date of this Agreement, from the
Company to Investor (the “Company Disclosure Letter”) (which Company Disclosure
Letter sets forth items of disclosure with specific reference to the particular
Section or subsection of this Agreement to which the information in the Company
Disclosure Letter relates; provided, however, that any information set forth in
one Section of the Company Disclosure Letter shall be deemed to apply to each
other Section or subsection thereof to which its relevance is readily apparent
on its face) or (2) in the Company’s Annual Report on Form 10-K for the fiscal
year ended May 31, 2008, filed with the Securities and Exchange Commission (the
“SEC”) on September 15, 2008 (the “Company 2008 10-K”), but excluding under this
clause (2) any risk factor disclosures or other cautionary, predictive and
forward looking disclosures contained in any such document under the heading
“Risk Factors” or “Forward-Looking Statements” or under any other heading:
 
SECTION 2.01.  Organization, Standing and Power.  Each of the Company and each
Company Subsidiary (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is organized and (b) has full
corporate (or limited liability company) power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
(“Permits”) necessary to enable it to own, lease or otherwise hold its
properties and assets and to conduct its business as presently conducted, other
than such Permits the lack of which, individually or in the aggregate, have not
had and could not reasonably be expected to have a Company Material Adverse
Effect.  Each of the Company and each Company Subsidiary is duly qualified to do
business in each jurisdiction in which the conduct or nature of its business or
the ownership, leasing or holding of its properties makes such qualification
necessary, except such jurisdictions where the failure to be so qualified or in
good standing, individually or in the aggregate, has not had and could not
reasonably be expected to have a Company Material Adverse Effect.  The Company
has made available to Investor true and complete copies of the restated
certificate of incorporation of the Company, as amended to the date of this
Agreement (as so amended, the “Company Charter”), the restated by-laws of the
Company, as amended to the date of this Agreement (as so amended, the “Company
By-laws”), and the comparable charter and
 
 
3

--------------------------------------------------------------------------------


 
organizational documents of each Company Subsidiary, in each case as amended to
the date of this Agreement.
 
SECTION 2.02.  Issuance of Securities.  (a) The Shares, the New Convertible Debt
and the Series A Warrants to be issued to Investor, when issued and delivered as
provided herein, (b) the New Convertible Debt to be issued to holders of the
Prepetition Debt, when issued and delivered as provided in the Plan, and (c) the
Term Loan Lender Shares, the Series B Warrants and the Series C Warrants to be
issued to the lenders under the Term Loan Facility, when issued and delivered as
provided in the Plan, will each have been duly and validly authorized and will
be duly and validly issued and delivered.  Upon issuance, the Shares, the Term
Loan Lender Shares, the New Convertible Debt and the Warrants will be fully paid
and non-assessable and, other than as provided in the Stockholders’ Agreement,
free of preemptive or similar rights.  The shares of New Common Stock issuable
upon conversion of the New Convertible Debt or exercise of the Warrants, upon
issuance, will have been duly and validly authorized and will be duly and
validly issued, fully paid and non-assessable and, other than as provided in the
Stockholders’ Agreement, free of preemptive or similar rights.
 
SECTION 2.03.  Capital Structure.  (a)  As of the Closing, the authorized
capital stock of the Reorganized Company will consist solely of (i) 60,000,000
shares of New Common Stock, of which 8,840,000 shares will be issued and
outstanding (excluding any shares of New Common Stock to be issued under the
Long Term Incentive Plan with Investor’s consent), and (ii) 1,000,000 shares of
the preferred stock, par value $0.01 per share, of the Reorganized Company, of
which no shares will be issued and outstanding.  As of the Closing there will be
no shares of capital stock or other equity interests of the Reorganized Company
issued, reserved for issuance or outstanding, other than the Shares, the Term
Loan Lender Shares, shares of New Common Stock reserved for issuance upon
conversion of the New Convertible Debt and exercise of the Warrants and shares
of New Common Stock issued or to be issued or reserved for issuance under the
Long Term Incentive Plan.  Other than as provided in the Stockholders’ Agreement
and other than rights that will be discharged by the Confirmation Order, the
Shares, the Term Loan Lender Shares, the New Convertible Debt and the Warrants,
when issued, will not be subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the Delaware General
Corporation Law, the Company Charter, the Company By-laws, the Amended Company
Charter (as defined in Section 5.02(e)), the Amended Company By-laws (as defined
in Section 5.02(e)) or any Contract to which the Company, the Reorganized
Company or any Company Subsidiary is a party or otherwise bound.
 
(b)  Section 2.03(b) of the Company Disclosure Letter sets forth for each
Company Subsidiary the amount of its authorized capital stock (or other equity
interests), the amount of its outstanding capital stock and the record and
beneficial owners of its outstanding capital stock (or other equity
interests).  As of the date hereof the Company, and as of the Closing the
Reorganized Company, directly or indirectly, has and will have good and valid
title to the outstanding capital stock (or other equity interests) of each
Company Subsidiary set forth as beneficially owned by the Company in
Section 2.03(b)
 
 
4

--------------------------------------------------------------------------------


 
of the Company Disclosure Letter, free and clear of all Liens.  Except as set
forth in Section 2.03(b) of the Company Disclosure Letter, there are no shares
of capital stock or other equity interests of any Company Subsidiary issued,
reserved for issuance or outstanding.  All the outstanding shares of capital
stock (or other equity interests) of each Company Subsidiary have been duly
authorized and validly issued and are fully paid and nonassessable and, except
as set forth in Section 2.03(b) of the Company Disclosure Letter, are owned by
the Company, by another Company Subsidiary or by the Company and another Company
Subsidiary, free and clear of all Liens.  All of the $4.80 Dividend Cumulative
Preferred Stock of Interstate Brands Corporation will be discharged by the
Confirmation Order.  The Debtors include all Company Subsidiaries, and there are
no Company Subsidiaries other than those that are the Debtors.
 
(c)  There are not any bonds, debentures, notes or other indebtedness of the
Company, the Reorganized Company or any Company Subsidiary having the right to
vote (or convertible into, or exercisable or exchangeable for, securities having
the right to vote) on any matters on which either holders of voting capital
stock of the Company or holders of New Common Stock may vote (“Voting Company
Debt”) or on any matter on which holders of voting capital stock of any Company
Subsidiary may vote (“Voting Subsidiary Debt”).  Except for issuances of
securities by the Reorganized Company as contemplated by this Agreement or the
Plan, and except for the Rights that will be discharged by the Confirmation
Order, as of the date of this Agreement there are not any options, restricted
shares, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units, other
stock based rights, commitments, Contracts, arrangements or undertakings of any
kind to which the Company, the Reorganized Company or any Company Subsidiary is
a party or by which any of them is bound (A) obligating the Company, the
Reorganized Company or any Company Subsidiary to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible into or exercisable or
exchangeable for any shares of capital stock or other equity interests in, the
Company, the Reorganized Company or any Company Subsidiary, or any Voting
Company Debt or Voting Subsidiary Debt, (B) obligating the Company, the
Reorganized Company or any Company Subsidiary to issue, grant, extend or enter
into any such option, warrant, call, right, security, unit, commitment,
Contract, arrangement or undertaking or (C) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the voting capital stock of the
Company, the New Common Stock or the voting capital stock of any Company
Subsidiary (such options, restricted shares, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, other stock based rights, commitments, Contracts,
arrangements or undertakings of any kind, collectively, “Rights”).  Except for
the New Convertible Debt, the Warrants, the shares of New Common Stock to be
issued or reserved for issuance under the Long Term Incentive Plan and the stock
appreciation rights to be issued to employees of the Company and the Company
Subsidiaries under the employee equity sharing plans to be established in
accordance with the collective bargaining agreements to be entered into in
connection with the Reorganization, as of the Closing there will not be any
Rights.  Except for obligations that will be discharged by the Confirmation
Order, there are no outstanding contractual obligations of the Company
 
 
5

--------------------------------------------------------------------------------


or any Company Subsidiary to repurchase, redeem or otherwise acquire any shares
of capital stock of the Company, the Reorganized Company or any Company
Subsidiary.
 
(d)  Except for its interests in the Company Subsidiaries and other immaterial
interests held as a result of a prior bankruptcy distribution by a third party
to the Company, the Company does not own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person.
 
SECTION 2.04.  Authority; Execution and Delivery; Enforceability.  (a)  Subject
to entry by the Bankruptcy Court of the Fee Order, the Investment Agreement
Order, the Disclosure Statement Approval Order and the Confirmation Order, the
Company has all requisite corporate power and authority to execute and deliver
this Agreement and the Ancillary Agreements to which it is, or is specified to
be, a party and to consummate the Transaction, the Reorganization and the other
transactions contemplated hereby and thereby.  The execution and delivery by the
Company of this Agreement and the execution by the Company or the Reorganized
Company of the Ancillary Agreements to which it is, or is specified to be, a
party and the consummation by the Company of the Transaction, the Reorganization
and the other transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of the Company.  The
Company has duly executed and delivered this Agreement and, prior to the
Closing, the Company or the Reorganized Company will have duly executed and
delivered each Ancillary Agreement to which it is, or is specified to be, a
party, and, assuming the due authorization, execution and delivery by each of
the other parties hereto and thereto, this Agreement constitutes, and each
Ancillary Agreement to which it is, or is specified to be, a party will after
the Closing constitute, the legal, valid and binding obligation of the Company
and the Reorganized Company, enforceable against the Company and the Reorganized
Company in accordance with its terms, subject to entry by the Bankruptcy Court
of the Fee Order, the Investment Agreement Order, the Disclosure Statement
Approval Order and the Confirmation Order.
 
(b)  No vote or approval by any stockholder or equityholder of the Company or
any Company Subsidiary is required in connection with (i) the execution and
delivery by the Company of this Agreement or any Ancillary Agreement to which it
is, or is specified to be, a party or (ii) the consummation of the Transaction,
the Reorganization and the other transactions contemplated hereby and thereby.
 
(c)  The board of directors of the Company (the “Company Board”) has duly
authorized and approved the Investor Commitment Papers, the ABL Facility
Commitment Papers and the Term Loan Facility Commitment Papers.
 
(d)  The Bankruptcy Court has entered an order in the Cases approving the
amendment to the DIP Facility in the form attached as Exhibit L to the Investor
Commitment Letter, and such order is in full force and effect without reversal,
modification or stay and is not subject to a pending motion for reconsideration,
revocation, reversal, modification, stay or appeal.
 
 
6

--------------------------------------------------------------------------------


 
SECTION 2.05.  No Conflicts; Consents.  (a)  The execution and delivery by the
Company of this Agreement do not, the execution and delivery by the Company or
the Reorganized Company of each Ancillary Agreement to which it is, or is
specified to be, a party will not, and the consummation of the Transaction, the
Reorganization and the other transactions contemplated hereby and thereby and
compliance by the Company and the Reorganized Company with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without the lapse of time or the giving of notice, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a material benefit under, or increase, add to, accelerate or
guarantee rights or entitlements of any person under, or result in the creation
of any Lien upon any of the properties or assets of the Company, the Reorganized
Company or any Company Subsidiary under, any provision of (i) the Company
Charter, the Company By-laws, the Amended Company Charter, the Amended Company
By-laws or the comparable charter or organizational documents of any Company
Subsidiary, (ii) any Contract to which the Company, the Reorganized Company or
any Company Subsidiary is a party or by which any of their respective properties
or assets is bound or (iii) subject to the filings and other matters referred to
in Section 2.05(b), any judgment, order or decree (“Judgment”) or statute, law
(including common law), ordinance, rule or regulation (“Law”) applicable to the
Company, the Reorganized Company or any Company Subsidiary or their respective
properties or assets, other than (x) any such item that would be discharged by
the Confirmation Order or (y) in the case of clauses (ii) and (iii) above, any
such item that, individually or in the aggregate, has not had and could not
reasonably be expected to have a Company Material Adverse Effect.
 
(b)  No consent, approval, license, permit, order or authorization (“Consent”)
of, or registration, declaration or filing with, any Federal, state, local or
foreign government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality, domestic or
foreign (a “Governmental Entity”), is required to be obtained or made by or with
respect to the Company, the Reorganized Company or any Company Subsidiary in
connection with (A) the execution, delivery and performance of this Agreement or
any Ancillary Agreement or the consummation of the Transaction, the
Reorganization or the other transactions contemplated hereby and thereby or
(B) the ownership by Investor of the Shares, the New Convertible Debt or the
Series A Warrant following the Closing, other than (i) compliance with and
filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), (ii) the entry by the Bankruptcy Court of the Fee
Order, the Investment Agreement Order, the Disclosure Statement Approval Order
and the Confirmation Order, (iii) the filing by the Company with the SEC of such
reports under Section 13 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as may be required in connection with this Agreement, the
Ancillary Agreements, the Transaction and the other transactions contemplated
hereby and thereby, (iv) the filing of the Amended Company Charter with the
Secretary of State of the State of Delaware and (v) such other items that are
immaterial.
 
SECTION 2.06.  SEC Documents; Undisclosed Liabilities.  (a)  The Company has
filed all reports, schedules, forms, statements and other documents required
 
 
7

--------------------------------------------------------------------------------


to be filed by the Company with the SEC since June 3, 2007 (such reports,
schedules, forms, statements and other documents, the “Company SEC Documents”).
 
(b)  As of its respective date, each Company SEC Document complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), or the Exchange Act, as the case may be, and the
rules and regulations of the SEC promulgated thereunder applicable to such
Company SEC Document, and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.  Each of the consolidated financial
statements of the Company included in the Company SEC Documents (including the
related notes and schedules thereto) complied at the time it was filed as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, had been
prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly presented
the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operations, cash flows and stockholders’ equity for the periods shown (subject,
in the case of unaudited statements, to normal year-end audit adjustments).
 
(c)  Except as set forth on the consolidated balance sheet of the Company and
its consolidated subsidiaries (the “Balance Sheet”) or in the notes thereto in
the most recent consolidated financial statements of the Company included in the
Company SEC Documents filed by the Company and publicly available prior to the
date of this Agreement (such Company SEC Documents, the “Filed Company SEC
Documents”) or incurred since the date of the Balance Sheet in the ordinary
course of business consistent with past practice, neither the Company nor any
Company Subsidiary has any liabilities or obligations of any nature (whether
accrued, absolute, contingent, on- or off-balance sheet or otherwise) required
by GAAP to be set forth on a consolidated balance sheet of the Company and its
consolidated subsidiaries or in the notes thereto and that, individually or in
the aggregate, has had or could reasonably be expected to have a Company
Material Adverse Effect.
 
(d)  With respect to each Company SEC Document that is a report on Form 10-K or
10-Q or an amendment thereto:
 
(i)  the chief executive officer and chief financial officer of the Company (the
“Certifying Company Officers”) reviewed such report or amendment prior to its
filing with the SEC;
 
(ii)  based on the knowledge of the Certifying Company Officers, such report or
amendment, at the time such report or amendment was filed, did not contain any
untrue statement of any material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which
 
8

--------------------------------------------------------------------------------


 
such statements were made, not misleading with respect to the period covered by
such report or amendment;
 
(iii)  based on the knowledge of the Certifying Company Officers, the financial
statements, and other financial information included in such report or
amendment, as of the time such report or amendment was filed, fairly presented
in all material respects the financial condition, result of operations and cash
flows of the Company and its consolidated subsidiaries as of, and for, the
periods presented in such report or amendment;
 
(iv)  the Certifying Company Officers were responsible for establishing and
maintaining disclosure controls and procedures (as such terms are defined in
Rules 13a-15(e) and 15d-15(e) under the Exchange Act) and internal control over
financial reporting (as such terms are defined in Rules 13a-15(f) and 15d-15(f)
under the Exchange Act) for the Company and, at the time such report or
amendment was filed, had: (A) designed such disclosure controls and procedures,
or caused such disclosure controls and procedures to be designed under their
supervision, to ensure that material information relating to the Company,
including its consolidated subsidiaries, was made known to them by others within
those entities, particularly during the period in which such report or amendment
was being prepared; (B) designed such internal control over financial reporting,
or caused such internal control over financial reporting to be designed under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles; (C)
evaluated the effectiveness of the Company’s disclosure controls and procedures
and presented in such report or amendment their conclusions about the
effectiveness of the Company’s disclosure controls and procedures, as of the end
of the period covered by such report or amendment based on such evaluation; and
(D) disclosed in such report or amendment any change in the Company’s internal
control over financial reporting that occurred during its last fiscal quarter,
in the case of a Form 10-Q or amendment thereto, or its fourth fiscal quarter,
in the case of an annual report or amendment thereto, that materially affected,
or was reasonably likely to materially affect, the Company’s internal control
over financial reporting; and
 
(v)  the Certifying Company Officers disclosed, based on their most recent
evaluation of internal control over financial reporting as of the time such
report or amendment was filed, to the Company’s auditors and the audit committee
of the Company Board: (A) all significant deficiencies and material weaknesses
in the design or operation of internal control over financial reporting which
were reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information at the time such report or
amendment was filed; and (B) any fraud, whether or not material, that involved
management or other employees who had a significant role in the Company’s
internal control over financial reporting at the time such report or amendment
was filed.
 
 
9

--------------------------------------------------------------------------------


 
(e)  The effectiveness of any additional SEC disclosure requirement that, as of
the date of this Agreement, has been formally proposed that is not yet in
effect, is not expected by the Company to lead to any material change in the
Company’s disclosures as set forth in the Filed Company SEC Documents.
 
(f)  None of the Company Subsidiaries is, or at any time since May 29. 2004 has
been, subject to the reporting requirements of Sections 13(a) and 15(d) of the
Exchange Act.
 
(g)  The Company is in compliance with the applicable requirements of the
Sarbanes-Oxley Act of 2002 (including the rules and regulations promulgated
thereunder) except as has not had and could not reasonably be expected to have a
Company Material Adverse Effect.
 
SECTION 2.07.  Absence of Certain Changes or Events.  (a)  Since September 12,
2008, there has not occurred any event, development, condition or circumstance
that, individually or in the aggregate, has had or could reasonably be expected
to have a Company Material Adverse Effect.
 
(b)  Since May 31, 2008, the Company has conducted its business only in the
ordinary course consistent with past practice, and during such period there has
not been:
 
(i)  any damage, destruction or loss, whether or not covered by insurance, that,
individually or in the aggregate, has had or could reasonably be expected to
have a Company Material Adverse Effect;
 
(ii)  any change in financial accounting methods, principles or practices by the
Company or any Company Subsidiary materially affecting the consolidated assets,
liabilities or results of operations of the Company and its consolidated
subsidiaries, except insofar as may have been required by a change in GAAP;
 
(iii)  any material elections with respect to Taxes by the Company or any
Company Subsidiary, any change in any material method of accounting for Tax
purposes by the Company or any Company Subsidiary or any settlement or
compromise by the Company or any Company Subsidiary of any material Tax
liability or refund;
 
(iv)  any sale, lease, license, mortgage, sale and leaseback or any other
disposal of any of the assets of the Company or any Company Subsidiary or any
interests therein (including securitization or factoring arrangements) except
for sales of (A) inventory in the ordinary course of business consistent with
past practice, (B) real property as set forth in Section 2.07(b)(iv) of the
Company Disclosure Letter and (C) other immaterial assets; or
 
(v)  any revaluation by the Company or any Company Subsidiary of any of the
assets of the Company or any Company Subsidiary that is material to the Company
and the Company Subsidiaries, taken as a whole.
 
 
10

--------------------------------------------------------------------------------


 
SECTION 2.08.  Assets Other than Real Property and Intellectual Property
Interests.  (a)  The Company or a Company Subsidiary has good and valid title to
all the assets reflected on the Balance Sheet or thereafter acquired, other than
those disposed of since the date of the Balance Sheet in the ordinary course of
business consistent with past practice, in each case free and clear of all Liens
except (i) mechanics’, carriers’, workmen’s, repairmen’s or other like Liens
arising or incurred in the ordinary course of business with respect to
obligations that are not delinquent, (ii) Liens arising under original purchase
price conditional sales contracts and equipment leases with third parties
entered into in the ordinary course of business, (iii) liens for Taxes that are
not yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves, in accordance with GAAP, have been
established, (iv) Liens that secure debt that is reflected as a liability on the
Balance Sheet or Liens the existence of which is referred to in the notes to the
Balance Sheet (which Liens in this clause (iv) will be fully discharged as of
the Closing) and (v) other imperfections of title or encumbrances, if any, that,
individually or in the aggregate, do not materially impair, and could not
reasonably be expected materially to impair, the continued use and operation of
the assets to which they relate in the conduct of the business of the Company
and the Company Subsidiaries as presently conducted and as currently proposed by
the Company to be conducted (the Liens described in clauses (i) through (iii)
and (v) above, together with the Liens referred to in clauses (ii) through (v)
of Section 2.09(a), are referred to collectively as “Permitted Liens”).
 
(b)  This Section 2.08 does not relate to real property or interests in real
property, such items being the subject of Section 2.09, or to Intellectual
Property, such items being the subject of Section 2.10.
 
SECTION 2.09.  Real Property.  (a)  The Company or a Company Subsidiary has good
and insurable fee title to all real property and interests in real property
owned in fee by the Company or such Company Subsidiary (individually, an “Owned
Property”) and good and marketable title to the leasehold estates in all real
property and interests in real property leased by the Company or such Company
Subsidiary (individually, a “Leased Property”; an Owned Property or a Leased
Property being sometimes referred to herein, individually, as a “Company
Property”), in each case free and clear of all Liens, except (i) Liens described
in clauses (i), (iii) and (iv) of Section 2.08(a), (ii) recorded or unrecorded
easements, covenants, rights of way, conditions, restrictions, options to
purchase and/or rights of first offer or refusal or other pre-emptive rights to
purchase all or any portion of a Company Property and other, similar matters,
imperfections of title and encumbrances which do not secure debt, (iii) any
conditions that would be shown by a current, accurate survey or physical
inspection of any Company Property, (iv) zoning, building and other similar
laws, ordinances or government regulations, and (v) Liens that have been placed
by any developer, landlord or other third party on property over which the
Company or any Company Subsidiary has easement rights or on any Leased Property
and subordination or similar agreements relating thereto, provided that none of
the foregoing items (ii) through (v), individually or in the aggregate,
materially impair, or could reasonably be expected to materially impair, the
conduct of the business of the Company and the Company Subsidiaries as presently
conducted and as currently proposed by the Company to be conducted.
 
 
11

--------------------------------------------------------------------------------


 
(b)  There is no condemnation or other proceeding in eminent domain pending or,
to the knowledge of the Company, threatened against any Owned Property that
could materially impair, or could reasonably be expected to materially impair,
the continued use and operation of the Owned Property to which it relates in the
conduct of the business of the Company and the Company Subsidiaries as presently
conducted and as currently proposed by the Company to be conducted.
 
(c)  Each lease and sublease, or the resulting tenancy, for Leased Property
(individually, a “Lease”) is legal, valid and binding and is in full force and
effect and, as of the date of execution hereof, the Company or a Company
Subsidiary is in possession of such Leased Property.  Since the filing of the
Cases, the Company and the Company Subsidiaries have performed all of their
respective obligations under each Lease in all material respects, except with
respect to obligations that the Company or a Company Subsidiary is prohibited
from performing pursuant to the automatic stay in connection with the Cases.  To
the knowledge of the Company, each other party named in a Lease has performed
all of its obligations under such Lease in all material respects.  Neither the
Company nor any Company Subsidiary has collaterally assigned or granted any
other security interest in such Lease or any interest therein.  Neither the
Company nor any Company Subsidiary has leased, subleased or otherwise granted to
any third party the right to use or occupy any portion of any Company Property
except for leases or subleases that do not materially impair, and could not
reasonably be expected to materially impair, the continued use and operation of
the Company Property to which they relate in the conduct of the business of the
Company and the Company Subsidiaries as presently conducted and as currently
proposed by the Company to be conducted.
 
SECTION 2.10.  Intellectual Property.  (a)  The Company or a Company Subsidiary
(i) owns and possesses all right, title and interests in and to all owned
Company Intellectual Property, free and clear of any Lien or other restriction
(other than Liens securing obligations under the DIP Facility, which Liens will
be fully discharged as of the Closing, and other than licenses granted for
limited purposes in the ordinary course of business) or (ii) (A) has a valid
right to use all Key Company Intellectual Property in connection with the
conduct of the business of the Company and the Company Subsidiaries as presently
conducted and as currently proposed by the Company to be conducted and
(B) except as, individually or in the aggregate, has not had and could not
reasonably be expected to have a Company Material Adverse Effect, has a valid
right to use any other part or aspect of the Company Intellectual Property in
connection with the conduct of the Business of the Company and the Company
Subsidiaries as presently conducted and as currently proposed by the Company to
be conducted.
 
(b)  No portion of the Key Company Intellectual Property is or during the
three-year period prior to the date of this Agreement has been subject to any
adverse order, judgment, injunction, decree, ruling or charge.
 
(c)  (i) No action, suit, proceeding, interference, opposition, reexamination,
hearing, written claim or written demand is pending or, to the knowledge of the
Company, is or during the three-year period prior to the date of this Agreement
has been threatened against the Company or any Company Subsidiary which
challenges any
 
 
12

--------------------------------------------------------------------------------


aspect of the validity, enforceability, ownership, authorship, inventorship or
use of any portion of the Key Company Intellectual Property and (ii) no material
action, suit, proceeding, interference, opposition, reexamination, hearing,
written claim or written demand is pending or, to the knowledge of the Company,
is or during the three-year period prior to the date of this Agreement has been
threatened against the Company or any Company Subsidiary which challenges any
aspect of the validity, enforceability, ownership, authorship, inventorship or
use of any other part or aspect of the Company Intellectual Property.
 
(d)  The Company and the Company Subsidiaries have taken commercially reasonable
actions in accordance with normal industry practice to protect, maintain and
preserve the owned Company Intellectual Property and to maintain the
confidentiality of the Company’s and the Company Subsidiaries’ trade secrets and
other confidential owned Company Intellectual Property.
 
(e)  The issued patents, registered trademarks and registered copyrights, and
the applications for patents, trademarks and copyrights, that are owned Company
Intellectual Property have been duly filed in, registered with or issued or
granted by the appropriate Governmental Entity, and have been prosecuted and
maintained in accordance with the rules and regulations of those Governmental
Entities.
 
(f)  To the knowledge of the Company, (i) no person is infringing the Key
Company Intellectual Property and (ii) except as, individually or in the
aggregate, has not had and could not reasonably be expected to have a Company
Material Adverse Effect, no person is infringing any other part or aspect of the
Company Intellectual Property.
 
(g)  (i) The use by the Company or any Company Subsidiary of the Key Company
Intellectual Property, or any portion thereof, does not violate, infringe or
misappropriate the Intellectual Property of any person and (ii) except as,
individually or in the aggregate, has not had and could not reasonably be
expected to have a Company Material Adverse Effect, the use by the Company or
any Company Subsidiary of any other part or aspect of the Company Intellectual
Property does not violate, infringe or misappropriate the Intellectual Property
of any person.
 
(h)  During the three year period prior to the date of this Agreement, neither
the Company nor any Company Subsidiary has received written or oral notice of
any material pending or threatened claims alleging violation, infringement or
misappropriation of the Intellectual Property of any person.
 
(i)  Neither the Company nor any Company Subsidiary is a party to any license or
other agreement or contract that concerns Intellectual Property, as to which the
Company or any Company Subsidiary is in breach or default, or as to which the
execution of this Agreement would give rise to a right of termination of any
other party, in each case except as, individually or in the aggregate, has not
had and could not reasonably be expected to have a Company Material Adverse
Effect.
 
(j)  Definitions.  As used in this Agreement:
 
 
13

--------------------------------------------------------------------------------


 
(1)           “Intellectual Property” means any and all domestic and foreign
intellectual property, including any and all (A) patents, patent applications
and patent disclosures, together with all reissues, continuations,
continuations-in-part, divisionals, revisions, extensions and reexaminations
thereof, (B) trademarks, service marks, logos, trade names, corporate names,
domain names, trade dress, including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (C) copyrights
and copyrightable works and all applications, registrations and renewals in
connection therewith, (D) trade secrets and confidential or proprietary business
information, whether or not subject to statutory registration (including
confidential or proprietary research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, methods,
schematics, technology, technical data, designs, drawings, flowcharts, block
diagrams, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals), and (E) proprietary
rights in and to computer software (including source code, databases and related
documentation).
 
(2)           “Company Intellectual Property” means any and all Intellectual
Property used in the conduct of the business of the Company and the Company
Subsidiaries as presently conducted and as currently proposed by the Company to
be conducted.
 
(3)           “Key Company Intellectual Property” means that portion of the
Company Intellectual Property that concern or relates to any of the following
brands: DING DONGS, DRAKE’S, DOLLY MADISON, HO HOS, HOME PRIDE, HOSTESS, MERITA,
NATURE’S PRIDE, SUZY Q’S, TWINKIES and WONDER.
 
SECTION 2.11.  Assets Generally.  The assets owned or leased by the Company and
the Company Subsidiaries, or which they otherwise have the right to use, are
sufficient to operate the business of the Company and the Company Subsidiaries
as presently conducted and as currently proposed by the Company to be conducted.
 
SECTION 2.12.  Inventory.  The inventory of the Company and the Company
Subsidiaries is generally of a quality and quantity usable and salable at
customary gross margins and with customary markdowns consistent in all material
respects with past practice in the ordinary course of business and is reflected
on the Balance Sheet and in the books and records of the Company in accordance
with GAAP.  Since the date of the Balance Sheet, there have not been any
write-downs of the value of, or establishment of any reserves against, any
inventory of the Company and the Company Subsidiaries except for write-downs and
reserves in the ordinary course of business consistent with past practice.
 
SECTION 2.13.  Receivables.  All the accounts receivable of the Company and the
Company Subsidiaries (a) represent actual indebtedness incurred by the
applicable account debtors and (b) have arisen from bona fide transactions in
the ordinary course of the business of the Company and the Company
Subsidiaries.  To the knowledge of the Company, all such accounts receivable are
good and collectible at the aggregate recorded amounts thereof, net of any
applicable reserves for doubtful accounts reflected
 
 
14

--------------------------------------------------------------------------------


 
on the Balance Sheet.  Since the date of the Balance Sheet, there have not been
any write-offs as uncollectible of any customer accounts receivable of the
Company or any Company Subsidiary, except for write-offs in the ordinary course
of the business of the Company and the Company Subsidiaries consistent with past
practice.
 
SECTION 2.14.  Permits.  The Company and the Company Subsidiaries (a) possess
all material Permits necessary or advisable to own or hold under lease and
operate their respective assets and to conduct the business of the Company and
the Company Subsidiaries as presently conducted and as currently proposed to be
conducted, which material Permits are valid and in good standing, and (b) have
complied in all material respects with all terms and conditions of such material
Permits.  Since June 3, 2006, there has occurred no violation of, default (with
or without the lapse of time or the giving of notice, or both) under, or event
giving to others any right of suspension, modification, revocation or nonrenewal
of, any such material Permit.  There is no event which, to the knowledge of the
Company, has resulted or could reasonably be expected to result in the
suspension, modification, revocation or nonrenewal of any such material
Permit.  Since June 3, 2006, none of the Company and any Company Subsidiary has
received notice of any suit, action, proceeding or investigation (a
“Proceeding”) relating to the suspension, modification, revocation or nonrenewal
of any such material Permits, and none of such material Permits will be subject
to suspension, modification, revocation or nonrenewal as a result of the
execution and delivery of this Agreement or any of the Ancillary Agreements or
the consummation of the Transaction, the Reorganization or the other
transactions contemplated hereby or thereby.
 
SECTION 2.15.  Insurance.  The Company and the Company Subsidiaries maintain
policies of fire and casualty, liability, workers’ compensation and other forms
of insurance in such amounts, with such deductibles and against such risks and
losses as are, in the Company’s judgment, reasonable for the business and assets
of the Company and the Company Subsidiaries.  All such policies are in full
force and effect, all premiums due and payable thereon have been paid (other
than retroactive or retrospective premium adjustments that are not yet, but may
be, required to be paid with respect to any period ending prior to the Closing
Date), and no written notice of cancellation or termination has been received
with respect to any such policy which has not been replaced on substantially
similar terms prior to the date of such cancellation.  The activities and
operations of the Company and the Company Subsidiaries have been conducted in a
manner so as to conform in all material respects to all applicable provisions of
such insurance policies.  None of the Company and any Company Subsidiary has
been refused any insurance with respect to its assets or operations by any such
insurance carrier to which it has applied for any such insurance or with which
it has carried insurance since June 3, 2006, other than insurance which the
Company or any Company Subsidiary has been able to replace in the ordinary
course of business.  Except for claims arising in the ordinary course of
business, there are no pending or, to the knowledge of the Company, threatened
material claims under any such insurance policy.
 
SECTION 2.16.  Taxes.  (a)  As used in this Agreement:
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 
15

--------------------------------------------------------------------------------


 
“Taxes” means all (i) Federal, state, local and foreign taxes, assessments,
duties or similar charges of any kind whatsoever, including all corporate
franchise, income, sales, use, ad valorem, receipts, value added, profits,
license, withholding, employment, excise, property, net worth, capital gains,
transfer, stamp, documentary, social security, payroll, environmental,
alternative minimum, occupation, recapture and other taxes, and including any
interest, penalties and additions imposed with respect to such amounts; (ii)
liability for the payment of any amounts of the type described in clause (i) as
a result of being a member of an affiliated, consolidated, combined, unitary or
aggregate group or a transferee or successor; and (iii) liability for the
payment of any amounts as a result of an express or implied obligation to
indemnify any other person with respect to the payment of any amounts of the
type described in clause (i) or (ii).
 
“Taxing Authority” means any Federal, state, local or foreign governmental body
(including any subdivision, agency or commission thereof), or any
quasi-governmental body, in each case, exercising regulatory authority in
respect of Taxes.
 
“Tax Return” means all returns, declarations of estimated tax payments, reports,
estimates, information returns and statements, including any related or
supporting information with respect to any of the foregoing, filed or to be
filed with any Taxing Authority in connection with the determination,
assessment, collection or administration of any Taxes.
 
(b)  The Company and each Company Subsidiary has timely filed, or has caused to
be timely filed on its behalf, all material Tax Returns required to be filed by
or on behalf of the Company and each Company Subsidiary in the manner prescribed
by applicable Law, and all such Tax Returns are complete and correct.  The
Company and each Company Subsidiary has timely paid (or the Company has paid on
each such Company Subsidiary’s behalf) all material Taxes due and payable (other
than Taxes being contested in good faith by appropriate proceedings for which
adequate reserves, in accordance with GAAP, have been established), and, in
accordance with GAAP, the most recent financial statements contained in the
Filed Company SEC Documents reflect an adequate reserve (excluding any reserve
for deferred Taxes) for all material accrued Taxes that are not yet due and
payable by the Company and each Company Subsidiary for all taxable periods and
portions thereof through the date of such financial statements.
 
(c)  Neither the Company nor any Company Subsidiary has joined for any taxable
period in the filing of any affiliated, aggregate, consolidated, combined or
unitary tax return, other than Tax Returns for the affiliated, aggregate,
consolidated, combined or unitary group of which the Company is the common
parent.
 
(d)  No Tax Return of the Company or any Company Subsidiary is under audit or
examination by any Taxing Authority, and no written or unwritten notice of such
an audit or examination has been received by the Company or any Company
Subsidiary.  Each assessed deficiency resulting from any audit or examination
relating to Taxes by any Taxing Authority has been timely paid and there is no
assessed deficiency, refund litigation, proposed adjustment or matter in
controversy with respect to any material
 
 
16

--------------------------------------------------------------------------------


Taxes due and owing by the Company or any Company Subsidiary.  The Federal
income Tax Returns of the Company and each Company Subsidiary have been examined
by the Internal Revenue Service for all years through June 3, 2006 and the
relevant statute of limitations has closed for all years through May 29, 2004.
 
(e)  Other than agreements and documents filed in connection with the Cases,
there is no agreement or other document currently in force extending, or having
the effect of extending, the period of assessment or collection of any material
Taxes of the Company or any Company Subsidiary, and no power of attorney with
respect to any such Taxes has been executed or filed with any Taxing Authority
by or on behalf of the Company or any Company Subsidiary, other than powers of
attorney that are not currently in force.
 
(f)  No material Liens for Taxes exist with respect to any assets or properties
of the Company or any Company Subsidiary, except for statutory liens for Taxes
not yet due and payable or for Taxes that are being contested in good faith by
appropriate proceedings and for which adequate reserves, in accordance with
GAAP, have been established.
 
(g)  Neither the Company nor any Company Subsidiary is a party to or bound by
any Tax sharing agreement, Tax indemnity obligation or similar agreement,
arrangement or practice with respect to Taxes (including any advance pricing
agreement, closing agreement or other agreement relating to Taxes with any
Taxing Authority), other than any such agreements among the Company and the
Company Subsidiaries.
 
(h)  The Company and each Company Subsidiary has complied with all material
rules and regulations related to Tax information reporting and the payment and
withholding of Taxes.
 
(i)  Within the two-year period ending on the Closing Date, neither the Company
nor any Company Subsidiary has constituted either a “distributing corporation”
or a “controlled corporation” as such terms are defined in Section 355 of the
Code in a distribution of stock qualifying or intended to qualify for tax-free
treatment (in whole or in part) under Section 355(a) or 361 of the Code.
 
(j)  No material claim that has not been resolved has ever been made by any
Taxing Authority in a jurisdiction where the Company or any Company Subsidiary
does not file a Tax Return and where it is, or may be, subject to an amount of
Tax by that jurisdiction.
 
(k)  Neither the Company nor any Company Subsidiary will be required to include
in a taxable period ending after the Closing Date taxable income attributable to
income that accrued in a prior taxable period but was not recognized in any
prior taxable period as a result of the installment method of accounting, the
long-term contract method of accounting, the cash method of accounting or
Section 481 of the Code or comparable provisions of state, local or foreign Tax
Law, or any other change in method of accounting.
 
 
17

--------------------------------------------------------------------------------


 
(l)  Neither the Company nor any Company Subsidiary has participated in any
“listed transaction” as defined in Treasury Regulation Section 1.6011-4(b)(2).
 
SECTION 2.17.  Absence of Changes in Benefit Plans.  From May 31, 2008 to the
date of this Agreement, neither the Company nor any Company Subsidiary has
terminated, adopted, amended, modified or agreed to terminate, adopt, amend or
modify (or announced an intention to terminate, adopt, amend or modify), in any
material respect, any material Company Benefit Plan, including any change, in
any material respect, with respect to a material Company Pension Plan in any
actuarial or other assumption used to calculate funding obligations or in the
manner in which contributions are made or the basis on which such contributions
are determined except as required by applicable Law.
 
SECTION 2.18.  ERISA Compliance; Excess Parachute Payments.  
 
(a)  Section 2.18(a) of the Company Disclosure Letter contains a complete and
correct list of each material Company Benefit Plan, material Company Benefit
Agreement and Company Multiemployer Plan.  Each material Company Benefit Plan
and material Company Benefit Agreement has been administered in all material
respects in compliance with its terms and applicable Law and the terms of any
applicable collective bargaining agreements.  The Company has made available to
Investor complete and correct copies (or in the case of any unwritten material
Company Benefit Plan or material Company Benefit Agreement, a description
thereof) of (i) each material Company Benefit Plan and material Company Benefit
Agreement, (ii) the two most recent annual reports required to be filed with any
Governmental Entity, with respect to each material Company Benefit Plan
(including reports filed on Form 5500 with accompanying schedules and
attachments), (iii) the most recent summary plan description for each material
Company Benefit Plan for which a summary plan description is required under
applicable Law, (iv) each trust agreement and group annuity contract and other
material documents relating to the funding or payment of benefits under any
material Company Benefit Plan, (v) the most recent determination or
qualification letter issued by any Governmental Entity for each Company Pension
Plan intended to qualify for favorable tax treatment, as well as a complete and
correct copy of each pending application for a determination or qualification
letter, if applicable, and a complete and correct list of all material
amendments to any Company Pension Plan as to which a favorable determination
letter has not yet been received and (vi) the two most recent actuarial
valuations for each Company Benefit Plan for which such valuations are required.
 
(b)  The Company has received determination letters from the Internal Revenue
Service for all Company Pension Plans intended to be tax qualified to the effect
that such Company Pension Plans are qualified and exempt from Federal income
taxes under Sections 401(a) and 501(a), respectively, of the Code, and no such
determination letter has been revoked nor, to the knowledge of the Company, has
revocation been threatened, nor has any such Company Pension Plan been amended
or failed to be amended since the date of its most recent determination letter
or application therefor in any respect that would adversely affect its
qualification or materially increase its costs.
 
 
18

--------------------------------------------------------------------------------


 
(c)  Neither the Company nor any other person or entity that, together with the
Company or any Company Subsidiary, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or any other applicable Law (a
“Commonly Controlled Entity”) has sponsored, maintained or contributed to, or
been obligated to maintain or contribute to, or has any liability under, any
Company Pension Plan that is subject to Title IV of ERISA or Section 412 of the
Code or is otherwise a defined benefit pension plan.  Except as set forth on the
Balance Sheet or in the notes thereto in the Filed Company SEC Documents, no
Company Pension Plan had, as of the respective last annual valuation date for
each such Company Pension Plan, a material “unfunded benefit liability” (as
defined in Section 4001(a)(18) of ERISA), and there has been no material adverse
change in the financial condition of any Company Pension Plan since its last
such annual valuation date.  No liability under Title IV of ERISA or Section 412
of the Code (other than for premiums to the Pension Benefit Guaranty
Corporation) has been or is expected to be incurred by the Company or any
Company Subsidiary with respect to any ongoing, frozen or terminated
“single-employer” plan (as defined in Section 4001(a)(15) of ERISA), currently
or formerly maintained by any of them or by any Commonly Controlled
Entity.  None of the Company Pension Plans has failed to satisfy the minimum
funding standards (as described in Section 302 of ERISA or Section 412 of the
Code), whether or not waived, nor has any waiver of the minimum funding
standards of Section 302 of ERISA or Section 412 of the Code been
requested.  None of the Company, any Company Subsidiary, any employee of the
Company or any Company Subsidiary or any of the Company Benefit Plans, including
the Company Pension Plans, or any trusts created thereunder or any trustee,
administrator or other fiduciary of any Company Benefit Plan or trust created
thereunder, or any agents of the foregoing, has engaged in a non-exempt
“prohibited transaction” (as described in Section 406 of ERISA or Section 4975
of the Code) that would be reasonably expected to subject the Company, any
Company Subsidiary or any officer of the Company or any Company Subsidiary or
any of the Company Benefit Plans, or, to the knowledge of the Company, any
trusts created thereunder or any trustee or administrator of any Company Benefit
Plan or trust created thereunder, to any material tax or material penalty on
prohibited transactions imposed by such Section 4975 of the Code or to the
sanctions imposed under Title I of ERISA or to any other material liability for
breach of fiduciary duty under ERISA or any other applicable law.  In addition,
(i) no Company Pension Plan or related trust has been terminated during the last
five years and (ii) there has been no “reportable event” (as defined in
Section 4043 of ERISA, other than an event for which the 30-day notice period is
waived) with respect to any Company Pension Plan since June 3, 2007.  No
Multiemployer Plan to which the Company contributes or has contributed (a
“Company Multiemployer Plan”) has asserted that any of the Company, a Company
Subsidiary or a Commonly Controlled Entity has incurred any material liability
that has not been satisfied in full as a result of a “complete withdrawal” or a
“partial withdrawal” (as each such term is defined in Sections 4203 and 4205,
respectively, of ERISA) during the past four years from any such Company
Multiemployer Plan.
 
(d)  With respect to any material Company Benefit Plan that is an employee
welfare benefit plan, whether or not subject to ERISA, (i) each such material
Company Benefit Plan is either funded through an insurance company contract and
is not a “welfare benefits fund” (as defined in Section 419(e) of the Code) or
is unfunded and
 
 
19

--------------------------------------------------------------------------------


 
(ii) no such material Company Benefit Plan provides benefits after termination
of employment, except where the cost thereof is borne entirely by the former
employee (or his eligible dependents or beneficiaries) or as required by
Section 4980B(f) of the Code.
 
(e)  No amount or other entitlement currently in effect that could be received
(whether in cash or property or the vesting of property) as a result of the
Transaction, the Reorganization or the other transactions contemplated hereby
(alone or in combination with any other event) by any person who is a
“disqualified individual” (as defined in Treasury Regulation Section 1.280G-1)
(each, a “Disqualified Individual”) with respect to the Company would be an
“excess parachute payment” (as defined in Section 280G(b)(1) of the Code) and no
such Disqualified Individual is entitled to receive any additional payment
(e.g., any tax gross-up or any other payment) from the Company, the Reorganized
Company, any Company Subsidiary in the event that the excise tax required by
Section 4999(a) of the Code is imposed on such Disqualified Individual.  No
person is entitled to receive any additional payment (e.g., any tax gross-up or
any other payment) from the Company, the Reorganized Company, any Company
Subsidiary or any other person in the event that the additional tax required by
Section 409A of the Code is imposed on a person.
 
(f) The execution and delivery by the Company of this Agreement or any Ancillary
Agreement do not, and the consummation of the Transaction, the Reorganization
and the other transactions contemplated hereby and thereby will not (either
alone or in combination with any other event) (i) entitle any Employee to any
compensation, severance, termination, change in control or other benefits, (ii)
accelerate the time of payment or vesting or trigger any payment or funding
(through a grantor trust or otherwise) of any compensation, severance or other
benefits under, or increase the amount payable or trigger any other material
obligation pursuant to, any Company Benefit Plan or Company Benefit Agreement,
(iii) trigger the forgiveness of indebtedness owed by any Employee to the
Company or any of its Affiliates or (iv) result in any breach or violation of,
or a default (with or without the lapse of time or the giving of notice, or
both) under, any Company Benefit Plan or Company Benefit Agreement.
 
(g) Neither the Company nor any Company Subsidiary has received notice of, and,
to the knowledge of the Company, there are no, (i) pending termination
proceedings or other suits, claims (except claims for benefits payable in the
normal operation of the Company Benefit Plans and Company Benefit Agreements),
actions or proceedings against or involving or asserting any rights or claims to
benefits under any Company Benefit Plan or Company Benefit Agreement or (ii)
pending investigations (other than routine inquiries) by any Governmental Entity
with respect to any Company Benefit Plan or Company Benefit Agreement.  All
contributions, premiums and benefit payments under or in connection with the
Company Benefit Plans or Company Benefit Agreements that are required to have
been made by the Company or any Company Subsidiary have been timely made,
accrued or reserved for, except where such failure, individually or in the
aggregate, has not had and could not reasonably be expected to have a Company
Material Adverse Effect.
 
 
20

--------------------------------------------------------------------------------


 
(h  Neither the Company nor any Company Subsidiary has any liability or
obligations, including under or on account of a material Company Benefit Plan or
material Company Benefit Agreement, arising out of the hiring of persons to
provide services to the Company or any Company Subsidiary and treating such
persons as consultants or independent contractors and not as employees of the
Company or any Company Subsidiary, except for any such liabilities or
obligations that, individually or in the aggregate, has not resulted and could
not reasonably be expected to result in a material liability of the Company and
the Company Subsidiaries, taken as a whole.
 
(i)  As used in this Agreement:
 
“Company Benefit Plans” means all bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
appreciation, restricted stock, stock repurchase rights, stock option, “phantom”
stock, “phantom” stock rights, performance, retirement, thrift, savings, stock
bonus, cafeteria, paid time off, perquisite, fringe benefit, vacation, change in
control, retention, severance, disability, death benefit, hospitalization,
medical and other welfare benefits and other plans, programs, arrangements and
understandings, whether oral or written, formal or informal, funded or unfunded
(whether or not legally binding), maintained, contributed to or required to be
maintained or contributed to by the Company or any Company Subsidiary, in each
case providing benefits to any Employee and whether or not subject to
Law.  Company Benefit Plans shall not include (A) any Company Multiemployer Plan
or (B) the American Bakers Association Retirement Plan.
 
“Company Benefit Agreements” means all (A) employment, deferred compensation,
severance, change in control, termination, employee benefit, loan (other than
Employee loans under any Company Pension Plan that includes a qualified cash or
deferred arrangement within the meaning of Section 401(k) of the Code),
indemnification, retention, stock repurchase, stock option, consulting and
similar agreements, commitments and obligations between the Company or any
Company Subsidiary, on the one hand, and any Employee, on the other hand, (B)
agreements between the Company or any Company Subsidiary, on the one hand, and
any Employee, on the other hand, the benefits of which are contingent, or the
terms of which are altered, upon the occurrence of transactions involving the
Company or any Company Subsidiary of the nature contemplated by this Agreement
and (C) trust or insurance Contracts and other agreements to fund or otherwise
secure payment of any compensation or benefits to be provided to any Employee.
 
“Company Pension Plan” means any Company Benefit Plan that is an “employee
pension benefit plan” (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), whether or not subject to
ERISA.
 
“Employee” means any current or former director, officer, employee or
independent contractor of the Company or any Company Subsidiary.
 
 
21

--------------------------------------------------------------------------------


 
“Multiemployer Plan” means a “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA.
 
SECTION 2.19.  Litigation.  Other than the pendency of the Cases, there are no
Proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Company Subsidiary (and, to the knowledge of the
Company, there is no basis for any such Proceeding) that, individually or in the
aggregate, has had or could reasonably be expected to have a Company Material
Adverse Effect, nor are there any Judgments outstanding against the Company or
any Company Subsidiary that, individually or in the aggregate, has had or could
reasonably be expected to have a Company Material Adverse Effect.
 
SECTION 2.20.  Compliance with Applicable Laws.  The Company and the Company
Subsidiaries and their operations are in compliance with all applicable Laws,
including those governing occupational health and safety, except for such
failure to be in compliance as, individually or in the aggregate, has not had
and could not reasonably be expected to have a Company Material Adverse
Effect.  Neither the Company nor any Company Subsidiary has received any written
communication during the two years prior to the date of this Agreement from a
Governmental Entity that alleges that the Company or a Company Subsidiary is not
in compliance in any material respect with any applicable Law.  This
Section 2.20 does not relate to matters with respect to (a) Taxes, which are the
subject of Section 2.16, (b) ERISA, which are the subject of Section 2.18 or (c)
Environmental Laws, which are the subject of Section 2.23.
 
SECTION 2.21.  Labor Matters.  Since June 3, 2007, neither the Company nor any
Company Subsidiary has experienced any labor strikes, requests for
representation, work slowdowns or stoppages and, to the knowledge of the
Company, there is currently no such action threatened against or affecting the
Company or any Company Subsidiary.  There is no unfair labor practice charge or
complaint against the Company or any Company Subsidiary pending or, to the
knowledge of the Company, threatened, in each case, before the National Labor
Relations Board or any comparable Federal, state, provincial or foreign agency
or authority that, individually or in the aggregate, has resulted or could
reasonably be expected to result in a material liability of the Company and the
Company Subsidiaries, taken as a whole.  No grievance or arbitration proceeding
arising out of a collective bargaining agreement is pending or, to the knowledge
of the Company, threatened against the Company or any Company Subsidiary that,
individually or in the aggregate, has resulted or could reasonably be expected
to result in a material liability of the Company and the Company Subsidiaries,
taken as a whole.
 
SECTION 2.22.  Contracts.  Except with respect to licenses and other agreements
relating to Intellectual Property (which are the subject of Section 2.10) or
Company Benefit Plans or Company Benefit Agreements (which are the subject of
Section 2.18), as of the date of this Agreement, (a) neither the Company nor any
of the Company Subsidiaries is a party to, and none of their respective
properties or other assets is subject to, any Contract that is material to the
business, operations, property, condition (financial or otherwise) or prospects
of the Company and the Company Subsidiaries,
 
 
22

--------------------------------------------------------------------------------


 
taken as a whole, or of a nature required to be filed as an exhibit to a report
or filing under the Securities Act or the Exchange Act and the rules and
regulations promulgated thereunder and is not so filed, and (b) none of the
Company, any of the Company Subsidiaries or, to the knowledge of the Company,
any other party thereto is in violation of or in default under (nor to the
knowledge of the Company does there exist any condition which upon the passage
of time or the giving of notice or both would cause such a violation of or
default under) any Contract, to which it is a party or by which it or any of its
properties or other assets is bound, except for violations or defaults that,
individually or in the aggregate, has not had and could not reasonably be
expected to have a Company Material Adverse Effect.  None of the Company or any
of the Company Subsidiaries has entered into any written or oral Contract with
any Affiliate of the Company that is currently in effect other than Company
Benefit Agreements and agreements between the Company and any Company Subsidiary
or between Company Subsidiaries.  None of the Company or any of the Company
Subsidiaries is a party to or otherwise bound by any agreement or covenant
(A) restricting the Company’s or any of its Affiliates’ ability to compete or
restricting in any respect the research, development, distribution, sale,
supply, license or marketing of products or services of the Company or any of
its Affiliates, except with respect to licenses and other agreements relating to
Intellectual Property (which are the subject of Section 2.10), (B) containing a
right of first refusal, right of first negotiation or right of first offer for
any material asset or business, except with respect to licenses and other
agreements relating to Intellectual Property (which are the subject of Section
2.10) or (C) containing any indemnity obligations to third parties, in the case
of clauses (A) through (C), that is material to the Company and the Company
Subsidiaries, taken as a whole.
 
SECTION 2.23.  Environmental Matters.  Except for such matters that,
individually or in the aggregate, have not had and could not reasonably be
expected to have a Company Material Adverse Effect:
 
(a)  the Company and each of the Company Subsidiaries are in compliance with all
Environmental Laws, and neither the Company nor any of the Company Subsidiaries
has received any written (i) communication that alleges that the Company or any
of the Company Subsidiaries is in violation of, or has liability under, any
Environmental Law or (ii) request for information from a Governmental Entity
regarding clean up liability under or compliance with any Environmental Law;
 
(b)  there are no Environmental Claims pending or, to the knowledge of the
Company, threatened against the Company or any of the Company Subsidiaries;
 
(c)  neither the Company nor any of the Company Subsidiaries has entered into or
agreed to, or, to the knowledge of the Company, is subject to, any Judgment that
remains outstanding for the investigation or remediation of Hazardous Materials
or compliance with the requirements of any Environmental Law;
 
(d)  there has been no Release (other than any Release to the extent the Company
or any of the Company Subsidiaries has received regulatory closure or
certification of completion, or the Governmental Entity with jurisdiction over
the Release
 
 
23

--------------------------------------------------------------------------------


 
has informed the Company or any of the Company Subsidiaries that no further
investigation or cleanup by the Company or any of the Company Subsidiaries is
required, pursuant to Environmental Law) of or exposure to any Hazardous
Material that could reasonably be expected to form the basis of any
Environmental Claim against the Company or any of the Company Subsidiaries;
 
(e)  (i) there is no known or suspected friable asbestos-containing materials
at, on, under or about property owned, operated or leased by the Company or any
Company Subsidiary for which the Company or any Company Subsidiary is liable and
which currently requires abatement or containment under applicable Environmental
Laws and (ii) to the knowledge of the Company, neither the Company nor any
Company Subsidiary has sold, distributed or manufactured any products containing
asbestos in the past that could reasonably be expected to form an Environmental
Claim against the Company or any Company Subsidiary; and
 
(f)  neither the Company nor any of the Company Subsidiaries has retained or
assumed, either contractually or, to the knowledge of the Company, by operation
of law, liability under Environmental Law that have formed (to the extent any
such Environmental Claim remains outstanding) or, to the knowledge of the
Company, could reasonably be expected to form the basis of any Environmental
Claim against the Company or any of the Company Subsidiaries.
 
(g)  Definitions.  As used in this Agreement:
 
(1)           “Environmental Claim” means administrative, regulatory or judicial
actions, suits, demands, directives, claims, liens, Judgments, investigations,
proceedings or written notices of noncompliance or violation by or from any
person alleging liability (including liability or responsibility for the costs
of enforcement proceedings, investigations, cleanup, governmental response,
removal or remediation, natural resources damages, property damages, personal
injuries, medical monitoring, penalties, contribution, indemnification and
injunctive relief) arising out of, based on or resulting from (x) the presence
or Release of, or exposure to, any Hazardous Materials; or (y) the failure to
comply with any Environmental Law;
 
(2)           “Environmental Laws” means all applicable Federal, state, local
and foreign Laws, and Judgments issued, promulgated or entered into by any
Governmental Entity governing or regulating pollution, natural resources or
protection of endangered or threatened species, human health, the climate or the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata);
 
(3)           “Hazardous Materials” means (x) any petroleum or petroleum
products, radioactive materials or wastes, asbestos, urea formaldehyde foam
insulation and polychlorinated biphenyls; and (y) any other chemical, material,
substance or waste that is prohibited, limited or regulated as hazardous, toxic,
infectious or words of similar import, or which can reasonably be expected to
give rise to liability, under any Environmental Law; and
 
24

--------------------------------------------------------------------------------


 
(4)           “Release” means any actual or threatened release, spill, emission,
leaking, dumping, injection, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the environment (including ambient air,
surface water, groundwater, land surface or subsurface strata) or within any
building, structure, facility or fixture.
 
SECTION 2.24.  Brokers; Schedule of Fees and Expenses.  No broker, investment
banker, financial advisor or other person, other than Miller Buckfire & Co., LLC
and Alvarez and Marsal North America, LLC, the fees and expenses of which will
be paid by the Company or the Reorganized Company, is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the Transaction and the Reorganization based upon arrangements made by or
on behalf of the Company.  The Company has furnished to Investor a true and
complete copy of all agreements between the Company and each of
Miller Buckfire & Co., LLC and Alvarez and Marsal North America, LLC, relating
to the Transaction and the Reorganization.
 
SECTION 2.25.  Effect of Transaction.  No management employee, client, customer
or other person having a material business relationship with the Company or any
Company Subsidiary has changed, or informed the Company or any Company
Subsidiary that such person intends to change, such relationship because of the
Transaction, the Reorganization or any other transaction contemplated hereby.
 
SECTION 2.26.  Disclosure.  All information, other than financial information
and projections (the “Projections”), that has been or will be made available to
Investor by the Company or any of its Representatives is and will be, when taken
together as a whole, when furnished, complete and correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not misleading in light of the circumstances
under which such statements are made.  The Projections that have been or will be
prepared and made available to Investor by the Company or any of its
Representatives have been and will be prepared in good faith based upon
reasonable assumptions at the time made, and the Company does not have any
knowledge of any fact or information that would lead it to believe that such
assumptions are incorrect or misleading in any material respect.
 
SECTION 2.27.  Private Offering.  None of the Company, any Company Subsidiary,
their Affiliates and their Representatives has issued, sold or offered any
security of the Company to any person under circumstances that would cause the
issuance of the Shares, the Term Loan Lender Shares, the New Convertible Debt or
the Warrants to be subject to the registration requirements of the Securities
Act.  None of the Company, any Company Subsidiary, their Affiliates and their
Representatives will offer the Shares, the Term Loan Lender Shares, the New
Convertible Debt or the Warrants or any part thereof or any similar securities
for issuance or sale to, or solicit any offer to acquire any of the same from,
anyone so as to make the issuance and sale of the Shares, the Term Loan Lender
Shares, the New Convertible Debt or the Warrants subject to the registration
requirements of the Securities Act.  Assuming the representations of Investor
 
 
25

--------------------------------------------------------------------------------


contained in Section 3.05 are true and correct, the sale of the Shares and the
New Convertible Debt and the issuance of the Series A Warrant to Investor
hereunder are exempt from the registration and prospectus delivery requirements
of the Securities Act.
 
SECTION 2.28.  No Reliance on Investor.   None of the Debtors is being advised
(and the Company acknowledges and agrees that none of the creditors and
equityholders of any Debtor is being advised) by Investor as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.  The Company
has consulted with its own advisors concerning such matters and is responsible
for making its own independent investigation and appraisal of the Transaction,
the Reorganization and the other transactions contemplated hereby and thereby,
and Investor has no responsibility or liability to any Debtor (and the Company
acknowledges and agrees that Investor has no responsibility or liability to any
creditor or equityholder of any Debtor) with respect thereto.
 
ARTICLE III
 
Representations and Warranties of Investor
 
Investor hereby represents and warrants to the Company that:
 
SECTION 3.01.  Organization, Standing and Power.  Investor is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full limited liability company power and authority and possesses all
Permits necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its business as presently conducted, other than such
Permits the lack of which, individually or in the aggregate, have not had and
could not reasonably be expected to have an Investor Material Adverse Effect.
 
SECTION 3.02.  Authority; Execution and Delivery; Enforceability.  Investor has
all requisite limited liability company power and authority to execute and
deliver this Agreement and the Ancillary Agreements to which it is, or is
specified to be, a party and to consummate the Transaction and the other
transactions contemplated hereby and thereby.  The execution and delivery by
Investor of this Agreement and the Ancillary Agreements to which it is, or is
specified to be, a party and the consummation by Investor of the Transaction and
the other transactions contemplated hereby and thereby have been duly authorized
by all necessary limited liability company action on the part of
Investor.  Investor has duly executed and delivered this Agreement and prior to
the Closing will have duly executed and delivered each Ancillary Agreement to
which it is, or is specified to be, a party, and, assuming the due
authorization, execution and delivery by each of the other parties hereto and
thereto, this Agreement constitutes, and each Ancillary Agreement to which it
is, or is specified to be, a party will after the Closing constitute, its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, moratorium, reorganization or similar
laws affecting the rights of creditors generally and the availability of
equitable remedies.
 
 
26

--------------------------------------------------------------------------------


 
SECTION 3.03.  No Conflicts; Consents.  (a)  The execution and delivery by
Investor of this Agreement do not, the execution and delivery by Investor of
each Ancillary Agreement to which it is, or is specified to be, a party will
not, and the consummation of the Transaction and the other transactions
contemplated hereby and thereby and compliance by Investor with the terms hereof
and thereof will not, conflict with, or result in any violation of or default
(with or without the lapse of time or the giving of notice, or both) under, or
give rise to a right of termination, cancellation or acceleration of any
obligation or to loss of a material benefit under, or increase, add to,
accelerate or guarantee rights or entitlements of any person under, or result in
the creation of any Lien upon any of the properties or assets of Investor under,
any provision of (i) the certificate of formation or limited liability company
governing instruments of Investor, (ii) any Contract to which Investor is a
party or by which any of its properties or assets is bound or (iii) subject to
the filings and other matters referred to in Section 3.03(b), any Judgment or
Law applicable to Investor or its properties or assets other than, in the case
of clauses (ii) and (iii) above, any such item that, individually or in the
aggregate, has not had and could not reasonably be expected to have an Investor
Material Adverse Effect.
 
(b)  No Consent of or registration, declaration or filing with, any Governmental
Entity is required to be obtained or made by or with respect to Investor in
connection with the execution, delivery and performance of this Agreement or any
Ancillary Agreement or the consummation of the Transaction or the other
transactions contemplated hereby and thereby, other than (i) compliance with and
filings under the HSR Act, (ii) the entry by the Bankruptcy Court of the Fee
Order, the Investment Agreement Order, the Disclosure Statement Approval Order,
the Confirmation Order and any other order by the Bankruptcy Court that may be
required in connection with the Plan and the Reorganization and (iii) such other
item that, individually or in the aggregate, has not had and could not
reasonably be expected to have an Investor Material Adverse Effect.
 
SECTION 3.04.  Litigation.  As of the date of this Agreement, there are no
Proceedings pending or, to the knowledge of Investor, threatened against or
affecting Investor relating to the Transaction, the Reorganization or any of the
transactions contemplated hereby and thereby.
 
SECTION 3.05.  Securities Act.  The Shares and the New Convertible Debt
purchased by Investor pursuant to this Agreement, and the Series A Warrants
issued to Investor pursuant to this Agreement, are being acquired for investment
only and not with a view to any public distribution thereof.  Investor
acknowledges that the sale of the Shares and the New Convertible Debt, and the
issuance of the Series A Warrants, to Investor is not registered under the
Securities Act and, as a result, Investor may not offer to sell or sell the
Shares, the New Convertible Debt or the Series A Warrants so acquired by it
without complying with the registration requirements of the Securities Act or an
exception therefrom.
 
SECTION 3.06.  Brokers; Schedule of Fees and Expenses.  No broker, investment
banker, financial advisor or other person, other than persons the fees and
expenses of which will be paid by Investor, is entitled to any broker’s,
finder’s, financial
 
 
27

--------------------------------------------------------------------------------


 
advisor’s or other similar fee or commission in connection with the Transaction
and the Reorganization based upon arrangements made by or on behalf of Investor.
 
ARTICLE IV

 
Covenants
 
SECTION 4.01.  Conduct of Business.  (a) Except for matters set forth in
Section 4.01(a) of the Company Disclosure Letter or otherwise expressly
permitted by this Agreement or the Plan, from the date of this Agreement to the
Closing, the Company will, and will cause each Company Subsidiary to, conduct
its business in the usual, regular and ordinary course in substantially the same
manner as previously conducted, and use commercially reasonable efforts to
preserve intact its current business organization, keep available the services
of its current officers and employees and keep its relationships with customers,
suppliers, licensors, licensees, distributors and others having business
dealings with the Company or any Company Subsidiary to the end that its goodwill
and ongoing business will be unimpaired at the Closing.  In addition, and
without limiting the generality of the foregoing, except for matters set forth
in Section 4.01(a) of the Company Disclosure Letter or otherwise expressly
permitted or required by this Agreement or the Plan, the Company will not, and
will not permit any Company Subsidiary to, do any of the following without the
prior written consent of Investor:
 
(i)  amend its certificate of incorporation, by-laws or other comparable charter
or organizational documents, other than in accordance with this Agreement;
 
(ii)  declare, set aside or pay any dividend or make any other distribution to
its equity holders, whether or not upon or in respect of any shares of its
capital stock or other equity interest;
 
(iii)  redeem or otherwise acquire any shares of its capital stock or other
equity interest or issue, deliver, sell or grant any capital stock or other
equity interest or any Voting Company Debt, Voting Subsidiary Debt or Rights;
 
(iv)  acquire or agree to acquire (A) by merging or consolidating with, or by
purchasing an equity interest in or portion of the assets of, or by any other
manner, any business or any corporation, partnership, joint venture, association
or other business organization or division thereof or (B) any other assets
except, with respect to this clause (B), (1) purchases in the ordinary course of
business consistent with past practice and (2) capital expenditures in
accordance with the Company’s capital expenditures budget as set forth in
Section 4.01(a)(iv) of the Company Disclosure Letter (the “Company CapEx
Budget”);
 
(v)  except as required under applicable Law or the terms of any Company Benefit
Plan or Company Benefit Agreement in effect on the date of this Agreement,
(A) grant to any Employee any loan or increase in any kind of
 
 
28

--------------------------------------------------------------------------------


 
compensation, benefits, perquisites, fringe benefits or any bonus or award,
except for grants or increases in any of the foregoing that are made in the
ordinary course of business consistent with past practice, (B) grant to any
Employee any severance, retention, change in control or termination pay or
benefits, or pay any bonus to any Employee, (C) enter into any employment,
change in control, loan, retention, consulting, indemnification, severance,
termination or similar agreement with any Employee, (D) take any action to
secure the payment of compensation or benefits under any Company Benefit Plan or
Company Benefit Agreement except in the ordinary course of business consistent
with past practice, (E) establish, adopt, enter into, terminate or amend any
collective bargaining agreement or other labor union Contract, Company Benefit
Plan or Company Benefit Agreement, (F) pay or provide to any Employee any
benefit not provided for under a Company Benefit Plan or Company Benefit
Agreement as in effect on the date of this Agreement, other than the payment of
base compensation in the ordinary course of business consistent with past
practice, (G) grant any incentive awards under any Company Benefit Agreement or
Company Benefit Plan (including in respect of “phantom” stock, “phantom” stock
options, stock appreciation rights, “phantom” stock rights, deferred stock
units, performance stock units or other stock based or stock related awards or
the removal or modification of any restrictions in any Company Benefit Agreement
or Company Benefit Plan or awards made thereunder) or (H) take any action to
accelerate any rights or benefits, including vesting and payment, or make any
material determinations, under any Company Benefit Plan or Company Benefit
Agreement or awards made thereunder;
 
(vi)  make any change in financial accounting methods, principles or practices
materially affecting the reported consolidated assets, liabilities or results of
operations of the Company, except insofar as may have been required by a change
in GAAP or applicable Law;
 
(vii)  sell (or agree to sell), lease (as lessor), license, abandon, cancel or
otherwise dispose of or subject to any Lien any properties or assets, except
(w) sales of real property as set forth in Section 4.01(a)(vii) of the Company
Disclosure Letter, (x) licenses granted for limited purposes in the ordinary
course of business consistent with past practice to use Company Intellectual
Property, (y) sales of inventory in the ordinary course of business consistent
with past practice and (z) sales of other immaterial assets;
 
(viii)  (A) incur any indebtedness for borrowed money or guarantee any such
indebtedness of another person (other than any such indebtedness or guarantees
among the Company and the direct or indirect wholly owned Company Subsidiaries
or among the direct or indirect wholly owned Company Subsidiaries), issue or
sell any debt securities or warrants or other rights to acquire any debt
securities of the Company or any Company Subsidiary, guarantee any debt
securities of another person, enter into any “keep well” or other agreement to
maintain any financial statement condition of another person or enter into any
arrangement having the economic effect of any of the foregoing,
 
 
29

--------------------------------------------------------------------------------


 
except for borrowings under the Company’s debtor-in-possession credit facility
as in effect as of the date of this Agreement (the “DIP Facility”) (including
borrowings resulting from reimbursement obligations under letters of credit
issued under the DIP Facility) incurred in the ordinary course of business
consistent with past practice, or (B) make any loans, advances or capital
contributions to, or investments in, any other person, other than to or in the
Company or any direct or indirect wholly owned Company Subsidiary;
 
(ix)  make or agree to make any capital expenditure or expenditures, except for
capital expenditures in accordance with the Company CapEx Budget;
 
(x)  make or change any material Tax election or method of accounting for Tax
purposes or settle or compromise any material Tax liability or refund;
 
(xi)  (A) pay, discharge or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction, in the ordinary course of business
consistent with past practice or as required in accordance with their terms, of
liabilities to the extent reflected or reserved against in, or contemplated by,
the most recent consolidated financial statements of the Company included in the
Filed Company SEC Documents or incurred since the date of the Balance Sheet in
the ordinary course of business consistent with past practice, (B) cancel any
material indebtedness (individually or in the aggregate) or waive any claims or
rights of substantial value or (C) waive the benefits of, or agree to modify in
any manner, any confidentiality or similar agreement to which the Company or any
Company Subsidiary is a party;
 
(xii)  (A) accelerate orders or sales, or offer any special terms, discounts or
purchase programs (including by providing credit terms) to customers or
suppliers, other than in the ordinary course of business consistent with past
practice, (B) accelerate the collection of any receivables or (C) defer payables
to any of the vendors listed in Schedule 1 to Exhibit J to the Investor
Commitment Letter;
 
(xiii)  other than those that are subject to a pleading filed in the Bankruptcy
Court prior to the date hereof, assume or reject any material Contract;
 
(xiv)  other than in the ordinary course of business consistent with past
practice or amendments of Leases in connection with the ongoing lease amendment
process pursuant to that certain Real Estate Consulting and Advisory Services
Agreement, dated as of September 6, 2007 by and between DJM Asset Management,
LLC and IBC Sales Corporation, enter into, amend or terminate any Contract;
 
(xv)  adopt or authorize a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any Company Subsidiary;
 
 
30

--------------------------------------------------------------------------------


 
(xvi)  fail to maintain in full force and effect insurance policies covering the
Company and the Company Subsidiaries and their respective properties, assets and
businesses in a form and amount consistent with the current insurance program
applicable to the Company and any Company Subsidiary; or
 
(xvii)  authorize any of, or commit or agree to take any of, the foregoing
actions.
 
(b)  Other Actions.  The Company will not, and will not permit any of the
Company Subsidiaries to, take any action that would, or that could reasonably be
expected to, result in any condition to the Transaction set forth in Article V
not being satisfied.
 
(c)  Advice of Changes.  The Company will promptly advise Investor orally and in
writing of any event, development, condition or circumstance that, individually
or in the aggregate, has had or could reasonably be expected to have a Company
Material Adverse Effect.
 
(d)  Consultation.  Subject to applicable Law, in connection with the continuing
operation of the business of the Company and the Company Subsidiaries between
the date of this Agreement and the Closing, the Company will use commercially
reasonable efforts to consult in good faith on a regular basis with the
Representatives of Investor and report all material operational developments and
the status of ongoing operations pursuant to procedures reasonably requested by
Investor or its Representatives.
 
(e)  Other Affirmative Covenants.  Until the Closing, the Company will, and will
cause each Company Subsidiary to:
 
(i)  maintain its assets in the manner and condition required to permit the
business of the Company and the Company Subsidiaries to be conducted immediately
following the Closing in all material respects as it is currently being
conducted;
 
(ii)  to the extent permitted under the terms of the DIP Facility, upon any
damage, destruction or loss to any material asset, apply any and all insurance
proceeds received with respect thereto to the prompt repair, replacement and
restoration thereof to the condition of such asset before such event or, if
required, to such other (better) condition as may be required by applicable Law;
and
 
(iii)  (A) maintain its level and quality of inventory and supplies, raw
materials and spare parts and (B) pay all accrued expenses, in each case in the
ordinary course in a manner consistent with its practices in place as of the
date of the Balance Sheet.
 
SECTION 4.02.  No Solicitation.  (a)  The Company will not, nor will it
authorize or permit any Company Subsidiary to, nor will it authorize or permit
any officer, director or employee of, or authorize any investment banker,
attorney or other
 
 
31

--------------------------------------------------------------------------------


 
advisor, agent or representative (collectively, “Representatives”) of, the
Company or any Company Subsidiary to, and will instruct the Representatives, the
Company and any Company Subsidiary not to and will otherwise use its reasonable
best efforts to cause the Representatives, the Company and any Company
Subsidiary not to, (i) directly or indirectly solicit, initiate or knowingly
encourage any Alternative Proposal, (ii) enter into any agreement with respect
to any Alternative Proposal or (iii) directly or indirectly participate in any
discussions or negotiations regarding, or furnish to any person any information
with respect to, or take any other action to knowingly facilitate any inquiries
or the making of any proposal that constitutes, or may reasonably be expected to
lead to, any Alternative Proposal; provided, however, that, after the entry of
the Investment Agreement Order by the Bankruptcy Court, the Company may, in
response to an unsolicited bona fide written Alternative Proposal that did not
result from a breach of this Section 4.02(a) or the ninth paragraph of the
Investor Commitment Letter, (x) furnish information with respect to the Company
and the Company Subsidiaries to the person making such Alternative Proposal and
its Representatives pursuant to a customary confidentiality agreement not less
restrictive of the other party than the confidentiality agreement, dated August,
2007, between Ripplewood Holdings L.L.C. and the Company (the “Confidentiality
Agreement”) and (y) participate in discussions or negotiations regarding such
Alternative Proposal with the person making such Alternative Proposal and its
Representatives.  The Company must promptly provide to Investor any non-public
information concerning the Company or any Company Subsidiary that is provided to
such person or its Representatives which was not previously provided to
Investor.
 
(b)  Prior to the termination of this Agreement in accordance with the terms
hereof, neither the Company Board nor any committee thereof may (i) approve any
letter of intent, agreement in principle, acquisition agreement or similar
agreement relating to any Alternative Proposal or (ii) approve, file or support
any plan of reorganization or liquidation, other than the Plan.
 
(c)  The Company promptly after its awareness of the receipt or delivery
thereof, and in any case within 24 hours thereafter, will advise Investor orally
and in writing of any Alternative Proposal or any inquiry with respect to, or
that could reasonably be expected to lead to, any Alternative Proposal, the
identity of the person making such Alternative Proposal or inquiry and the
material terms of any such Alternative Proposal or inquiry.   The Company will
(i) keep Investor reasonably informed of the status (including any change to the
terms thereof) of any such Alternative Proposal or inquiry and (ii) provide to
Investor, as soon as practicable after receipt or delivery thereof, and in any
case within 24 hours, copies of all correspondence and other written material
sent or provided to the Company from any third party in connection with any
Alternative Proposal or sent or provided by the Company to any third party in
connection with any Alternative Proposal (unless such correspondence or written
material has previously been provided to Investor).
 
(d)  For purposes of this Agreement:
 
“Alternative Proposal” means any proposal by a third party to enter into and
consummate any agreement for a Chapter 11 plan for any of the Debtors (other
than
 
 
32

--------------------------------------------------------------------------------


 
the Plan) or any other transaction or series of transactions (including one or
more sales under Section 363 of the Bankruptcy Code).
 
“Superior Proposal” means any Alternative Proposal that does not result from a
breach of Section 4.02(a) or the ninth paragraph of the Investor Commitment
Letter and with terms that the Company Board determines in good faith, after
consultation with the Company’s outside legal counsel and independent financial
advisors, (i) to be more favorable from a financial point of view to the
Debtors’ constituents than would be obtained through the consummation of the
Acquisition and the Reorganization, taking into account all the terms and
conditions of such Alternative Proposal as well as all the terms and conditions
of the Acquisition and the Reorganization (including any proposal by Investor to
amend the terms and conditions of the Acquisition or the Reorganization in
effect as of the date of such determination), and (ii) is reasonably capable of
being completed, taking into account all financial, regulatory, labor relations,
legal and other aspects of such Alternative Proposal; provided, however, that
the Company Board may not so determine that any such Alternative Proposal is a
Superior Proposal prior to (x) the entry of the Investment Agreement Order by
the Bankruptcy Court and (y) the time that is five days after the time at which
the Company has complied in all respects with Section 4.02(c) with respect to
such Alternative Proposal.
 
SECTION 4.03.  Access to Information.  Subject to applicable Law, including with
regard to employee privacy rights, the Company will, and will cause each of the
Company Subsidiaries to, provide Investor and its Representatives reasonable
access during the period prior to the Closing to the Company, the Company
Subsidiaries and all the personnel, properties, books, contracts, commitments,
Tax Returns and records of the Company and the Company Subsidiaries, and, during
such period the Company will, and will cause each of the Company Subsidiaries
to, furnish promptly to Investor (a) a copy of each report, schedule, statement
and other document filed by it during such period pursuant to the requirements
of Federal or state securities laws or in the Cases and (b) all other
information concerning the Company, any Company Subsidiary, the Transaction, the
Reorganization or any other transaction contemplated hereby or thereby as
Investor may reasonably request.  Any information furnished to Investor and its
Representatives by the Company or any Company Subsidiary pursuant to this
Section 4.03 shall be treated as “Evaluation Material” under the Confidentiality
Agreement (subject to the exclusions provided in the Confidentiality Agreement).
 
SECTION 4.04.  Antitrust Approval.  Each of Investor and the Company will,
within 15 days following the Investment Agreement Order, file with the United
States Federal Trade Commission and the United States Department of Justice the
notification and report form, if any, required to be filed by it for the
Transaction and the other transactions contemplated hereby pursuant to the HSR
Act.  Any such notification and report form will be in substantial compliance
with the requirements of the HSR Act.  Each of Investor and the Company will
furnish to the other such necessary information and reasonable assistance as the
other may request in connection with its preparation of any filing or submission
that is necessary under the HSR Act.
 
 
33

--------------------------------------------------------------------------------


 
SECTION 4.05.  Financing.  The Company and the Company Subsidiaries will use
their reasonable best efforts to consummate the Financing on the terms and
conditions set forth in the ABL Facility Commitment Papers and the Term Loan
Facility Commitment Papers, including using reasonable best efforts to (a) enter
into definitive documentation for the Financing consistent with the terms and
conditions set forth in the ABL Facility Commitment Papers and the Term Loan
Facility Commitment Papers and (b) satisfy all conditions to the Financing set
forth in the ABL Facility Commitment Papers, the Term Loan Facility Commitment
Papers and such definitive documentation for the Financing that are to be
satisfied by the Company and the Company Subsidiaries.  The Company and the
Company Subsidiaries will comply with all of their obligations under the ABL
Facility Commitment Papers and the Term Loan Facility Commitment Papers, and
will enforce all of their rights under the ABL Facility Commitment Papers and
the Term Loan Facility Commitment Papers.  The Company will keep Investor
informed of the status of its efforts to obtain the proceeds of the Financing,
and will give Investor prompt notice of any breach by any party to the ABL
Facility Commitment Papers, the Term Loan Facility Commitment Papers or any of
the definitive documentation for the Financing or any purported termination of
the ABL Facility Commitment Papers, the Term Loan Facility Commitment Papers or
any of the definitive documentation for the Financing.  The Company will not,
without the prior written consent of Investor, (x) waive, amend, supplement or
modify, or permit any waiver, amendment, supplement or modification to, the ABL
Facility Commitment Papers, the Term Loan Facility Commitment Papers or any of
the definitive documentation for the Financing, or (y) terminate, or take any
action that would permit the termination of, the ABL Facility Commitment Papers,
the Term Loan Facility Commitment Papers or any of the definitive documentation
for the Financing.   With respect to any matter to which the Company or any
Company Subsidiary has consultation rights under the ABL Facility Commitment
Papers or the Term Loan Facility Commitment Papers, the Company or such Company
Subsidiary will involve Investor substantially in any consultation process
related thereto, and with respect to any matter to which the Company or any
Company Subsidiary has consent or approval rights under the ABL Facility
Commitment Papers or the Term Loan Facility Commitment Papers, the Company or
such Company Subsidiary will have first obtained the consent or approval of
Investor (such consent or approval not to be unreasonably withheld) before
providing its consent or approval under the ABL Facility Commitment Papers or
the Term Loan Facility Commitment Papers, as applicable, with respect
thereto.  Investor will use commercially reasonable efforts to assist the
Company in negotiating the definitive documentation for the Financing consistent
with the terms and conditions set forth in the ABL Facility Commitment Papers
and the Term Loan Facility Commitment Papers.
 
SECTION 4.06.  Commercially Reasonable Efforts.  Upon the terms and subject to
the conditions set forth in this Agreement, each of the parties hereto will use
its commercially reasonable efforts to (i) obtain all necessary actions or
nonactions, waivers and Consents from Governmental Entities and the making of
all necessary registrations and filings (including filings with Governmental
Entities, if any) and the taking of all reasonable steps as may be necessary to
obtain an approval or waiver from, or to avoid an action or proceeding by, any
Governmental Entity and (ii) obtain all necessary material Consents or waivers
from third parties.  In connection with and without limiting the
 
 
34

--------------------------------------------------------------------------------


 
foregoing, the Company will use its commercially reasonable efforts to
(1) ensure that no state takeover statute or similar statute or regulation is or
becomes applicable to the Transaction, the Reorganization, any other
transactions contemplated hereby, this Agreement or any Ancillary Agreement,
(2) if any state takeover statute or similar statute or regulation becomes
applicable to the Transaction, the Reorganization, any other transactions
contemplated hereby, this Agreement or any Ancillary Agreement, ensure that the
Transaction, the Reorganization and the other transactions contemplated hereby
may be consummated as promptly as practicable on the terms contemplated by this
Agreement and the Ancillary Agreements and otherwise minimize the effect of such
statute or regulation on the Transaction, the Reorganization and the other
transactions contemplated hereby and (3) defend any Proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the Transaction, the Reorganization and the other transactions contemplated
hereby and thereby, including seeking to have vacated or reversed any Judgment
entered by any court or other Governmental Entity that would restrain, prevent
or delay the Closing; provided, however, that with respect to this clause (3),
(x) at the Company’s request, Investor will use commercially reasonable efforts
to assist the Company in connection with any such Proceedings, (y) Investor will
have the right to participate in any such Proceedings and (z) the Company will
not settle any such Proceedings without the prior written consent of Investor.
 
SECTION 4.07.  Employees.  The Company will, and will cause the Company
Subsidiaries to, use commercially reasonable efforts to enter into modification
agreements with each of (a) the International Brotherhood of Teamsters, (b) the
Bakery, Confectionery, Tobacco Workers and Grain Millers’ International Union,
(c) the Retail, Wholesale and Department Store Union and (d) the United Auto
Workers Union, in each case with terms that are consistent with the concessions
and work rule changes necessary to implement “path to market” and the Plan and
that permit the consummation of the Transaction, the Reorganization and the
other transactions contemplated hereby and thereby and in form and substance
reasonably satisfactory to Investor.  The Company and the Company Subsidiaries
will use their commercially reasonable efforts to facilitate the ratification of
such modification agreements by the relevant local unions.  Investor will use
commercially reasonable efforts to assist the Company in negotiating such
modification agreements.
 
SECTION 4.08.  Tax Matters.   (a)  During the period from the date of this
Agreement to the Closing, the Company and each Company Subsidiary will (i)
promptly notify Investor of any Proceeding or audit that is or could reasonably
be expected to be material to the Company and the Company Subsidiaries, taken as
a whole, that is or becomes pending against or with respect to the Company or
any Company Subsidiary in respect of any Tax and (ii) not settle or compromise
any such Proceeding or audit without Investor’s prior written consent.
 
(b)  Prior to filing any Federal income Tax Return after the execution of this
Agreement, the Company and each Company Subsidiary shall provide a draft of each
such Tax Return to Investor in order to provide Investor with the opportunity to
review and comment on such Tax Returns.  Any such Tax Returns will be filed in
accordance with past practice.
 
 
35

--------------------------------------------------------------------------------


 
SECTION 4.09.  Supplemental Disclosure.  The Company will have the continuing
obligation until the Closing promptly to supplement or amend the Company
Disclosure Letter with respect to any matter hereafter arising or discovered
that, if existing or known at the date of this Agreement, would have been
required to be set forth or described in the Company Disclosure Letter;
provided, however, that no supplement or amendment to such Company Disclosure
Letter will have any effect for the purpose of determining the satisfaction of
the conditions set forth in Section 5.02(a).
 
SECTION 4.10.  Fees and Expenses.  (a)  Except as provided in this Section 4.10,
all fees and expenses incurred in connection with the Transaction, the
Reorganization and the other transactions contemplated hereby will be paid by
the party incurring such fees or expenses, whether or not the Transaction or the
Reorganization is consummated.
 
(b)  The Company will pay to Investor the Equity Commitment Fee, the Debt
Commitment Fee and the Investors Transaction Expenses (each as defined in the
Investor Fee Letter) in accordance with the terms set forth in the Investor Fee
Letter.
 
(c)  Any Equity Commitment Fee, Debt Commitment Fee or Investors Transaction
Expenses (each as defined in the Investor Fee Letter) payable pursuant to the
Investor Fee Letter shall be entitled to priority as administrative expense
claims (senior to all other administrative claims, except junior to the claims
of the lenders and the administrative agent under the DIP Facility and equal in
priority with the amounts due and owing to the Commitment Parties (as defined in
the Term Loan Facility Commitment Papers) and their affiliates under the Term
Loan Facility Commitment Papers) under Sections 503(b)(1) and 507(a)(2) of the
Bankruptcy Code, whether or not the Transaction, the Reorganization or any other
transaction contemplated hereby is consummated.
 
SECTION 4.11.  Public Announcements.  Each of Investor and the Company will use
its commercially reasonable efforts to consult with each other before issuing,
and, to the extent reasonably feasible, provide each other the opportunity to
review and comment upon, any press release or other public statements with
respect to the Transaction, the Reorganization and the other transactions
contemplated hereby and will not issue any such press release or make any such
public statement prior to such consultation, except as may be required by
applicable Law.
 
SECTION 4.12.  Resignation of Directors of the Company.  As to each person
serving as a member of the Company Board immediately prior to the Closing,
either (a) the Company will cause each such member of the Company Board to
execute and deliver a letter prior to the Closing, which will not be revoked or
amended prior to the Closing, effectuating his or her resignation as a member of
the Company Board effective immediately prior to the Closing or (b) the Plan
will effectuate the removal or replacement of such person as a member of the
Company Board effective immediately prior to the Closing.
 
 
36

--------------------------------------------------------------------------------


 
SECTION 4.13.  Further Assurances.  (a)  From time to time, as and when
requested by any party, each party will execute and deliver, or cause to be
executed and delivered, all such documents and instruments and will take, or
cause to be taken, all such further or other actions, as such other party may
reasonably deem necessary or desirable to consummate the Transaction, the
Reorganization and the other transactions contemplated hereby.
 
(b)  The Company will give prompt notice to Investor, and Investor will give
prompt notice to the Company, of (i) any representation or warranty made by it
contained in this Agreement that is qualified as to materiality becoming untrue
or inaccurate in any respect or any such representation or warranty that is not
so qualified becoming untrue or inaccurate in any material respect or (ii) the
failure by it to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement; provided, however, that no such notification will affect the
representations, warranties, covenants or agreements of the parties or the
conditions to the obligations of the parties under this Agreement.
 
SECTION 4.14.  Bankruptcy Matters.  (a)  Prior to September 30, 2008, the
Company will file in the Cases (i) the Plan, which Plan will be consistent with
the terms outlined in Exhibit A to the Investor Commitment Letter, will not
contain terms that are inconsistent with those outlined in Exhibit A to the
Investor Commitment Letter and will otherwise be in form and substance
reasonably satisfactory to Investor and the Prepetition Investors, and (ii) a
disclosure statement accompanying the Plan (the “Disclosure Statement”), which
Disclosure Statement will be in form and substance reasonably satisfactory to
Investor and the Prepetition Investors.  The Company will not amend, supplement
or otherwise modify any provision of the Plan or the Disclosure Statement (each
as filed with the Bankruptcy Court) in a manner that is not in form and
substance reasonably satisfactory to Investor.  The Company has furnished to
Investor a draft of each of the Plan and the Disclosure Statement prior to the
date of this Agreement.
 
(b)  The Company agrees to use its commercially reasonable efforts to have
identified for Investor the prepetition executory contracts and unexpired leases
that it believes should be assumed prior to the commencement of the hearing to
consider approval of the Disclosure Statement.  Within five days after entry of
the Disclosure Statement Approval Order, the Company will serve each
counterparty to a Contract designated for assumption by Investor a notice, in
form and substance reasonably satisfactory to Investor, setting forth the amount
necessary to cure any defaults of the Company or any Company Subsidiary under
such Contract to the extent required by Section 365 of the Bankruptcy Code (the
“Cure Amount”).  The Company will seek to have the Disclosure Statement Approval
Order require each counterparty to file and serve any objection to such Cure
Amount by no later than the date that objections to confirmation of the Plan are
required to be filed and served under the Disclosure Statement Approval Order,
and will provide notice of such deadline to each such counterparty.
 
(c)   The Company will obtain an order from the Bankruptcy Court setting a
deadline by which each holder of an administrative expense claim must file a
proof of
 
 
37

--------------------------------------------------------------------------------


claim setting forth the amount and basis for such administrative claim, which
deadline will not be later than 30 days after the Closing Date; provided,
however, that such administrative claims bar date shall not apply to holders of
a claim (i) for professional fees or expenses, (ii) for reclamation claims,
(iii) for key employee retention payments, (iv) for administrative expense
claims payable by the Company or any of its subsidiaries in the ordinary course
of business or (v) that previously has been filed or allowed in the Cases.  The
Company will obtain an order from the Bankruptcy Court setting a deadline not
later than 45 days after the Closing Date by which each holder of an
administrative expense claim for professional fees and expenses must file an
application for allowance of the fees and expenses.
 
(d)  Each of the Company and each Company Subsidiary will not seek or consent to
the dismissal of any Case, will not convert any Case to a case under Chapter 7
of the Bankruptcy Code and will not seek or consent to the appointment of a
Chapter 11 trustee in any Case.
 
(e)  The Company will file with the Bankruptcy Court, promptly following the
execution of this Agreement, a motion seeking the approval of this Agreement and
such other documentation for the Transaction, and authorizing the Company to
execute and to incur and perform its obligations under this Agreement and such
other documentation for the Transaction, in form and substance reasonably
satisfactory to Investor, for approval by the Bankruptcy Court (the “Investment
Agreement Motion”).  The Company will attach a complete and correct copy of this
Agreement (including all Exhibits hereto, except for information in the Exhibits
the disclosure of which is prohibited by Law) to the Investment Agreement
Motion.
 
(f)  The Company will file all pleadings with the Bankruptcy Court as are
necessary or appropriate to secure entry of the Fee Order, the Investment
Agreement Order, the Disclosure Statement Approval Order and the Confirmation
Order, will serve all parties entitled to notice of such pleadings under
applicable provisions of the Bankruptcy Code and all related rules, and will
diligently pursue the issuance of such orders (including by presenting all
evidence necessary to support the Investment Agreement Motion, the approval of
the Fee Order and the Disclosure Statement and the confirmation of the Plan,
responding to objections and discovery requests made by any party in interest
and taking all such other actions as may be necessary to obtain the issuance of
the Fee Order, the Investment Agreement Order, the Disclosure Statement Approval
Order and the Confirmation Order).  The Company will oppose and seek the
dismissal of any appeal (including a petition for certiorari, motion for
rehearing, reargument, reconsideration or revocation) of the Fee Order, the
Investment Agreement Order, the Disclosure Statement Approval Order or the
Confirmation Order.  The Company will use its commercially reasonable efforts to
provide Investor at least three days in advance of filing (i) a draft of any
motion, order, amendment, supplement or other pleading that the Company proposes
to file with the Bankruptcy Court seeking approval of this Agreement and the
entry of the Fee Order, the Investment Agreement Order, the Disclosure Statement
Approval Order and the Confirmation Order and (ii) any other motion, order,
amendment, supplement or other pleading that the Company proposes to file with
any other court in connection with an appeal (including a petition
 
 
38

--------------------------------------------------------------------------------


for certiorari, motion for rehearing, reargument, reconsideration or revocation)
of the Fee Order, the Investment Agreement Order, the Disclosure Statement
Approval Order or the Confirmation Order.  The Company will use its commercially
reasonable efforts to cooperate with Investor with respect to all such motions,
orders, amendments, supplements or other pleadings, and, subject to the judgment
of the Company’s counsel, incorporate the comments of Investor or its counsel
into such motion, order, amendment, supplement, motion or other
pleading.  Nothing herein will impair, limit or otherwise affect the right of
Investor to file any motion, order, amendment, supplement or other pleading in
connection with the Company’s efforts to seek entry of the Fee Order, the
Investment Agreement Order, the Disclosure Statement Approval Order or the
Confirmation Order, or any appeal (including a petition for certiorari, motion
for rehearing, reargument, reconsideration or revocation) thereof.
 
(g)  The Company will keep Investor informed of any material developments with
respect to proceedings in the Bankruptcy Court relating to the Cases.
 
 
ARTICLE V

 
Conditions Precedent
 
SECTION 5.01.  Conditions to Each Party’s Obligation.  The obligations of
Investor and the Company to effect the Transaction are subject to the
satisfaction (or waiver by Investor and the Company) on or prior to the Closing
of the following conditions:
 
(a)  Confirmation Order.  The Bankruptcy Court shall have entered an order (the
“Confirmation Order”) in the Cases confirming the Plan.
 
(b)  No Injunctions or Restraints.  No restraining order, preliminary or
permanent injunction or other judgment, decree, ruling or order issued by any
court of competent jurisdiction or statute, law, rule, other legal restraint or
prohibition (collectively, “Restraints”) shall be in effect preventing the
consummation of the Transaction, the Reorganization or the other transactions
contemplated hereby.
 
SECTION 5.02.  Conditions to Obligation of Investor.  The obligation of Investor
to effect the Transaction is subject to the satisfaction (or waiver by Investor)
on or prior to the Closing of the following conditions:
 
(a)  Representations and Warranties.  The representations and warranties of the
Company in this Agreement shall be true and correct (without giving effect to
any qualifications or limitations as to materiality or Company Material Adverse
Effect set forth therein) as of the date hereof and as of the Closing Date as
though made on the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct on and as of such
earlier date (without giving effect to any qualifications or limitations as to
materiality or Company Material Adverse Effect set forth therein), except, in
each case, where the failure of such representations and warranties to be so
true and correct,
 
 
39

--------------------------------------------------------------------------------


individually or in the aggregate, has not had and could not reasonably be
expected to have a Company Material Adverse Effect.  Investor shall have
received a certificate signed on behalf of the Company by each of the chief
executive officer and the chief financial officer of the Company to such effect.
 
(b)  Performance of Obligations of the Company.  The Company shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by the
Company prior to or on the day of the Closing, and Investor shall have received
a certificate signed on behalf of the Company by each of the chief executive
officer and the chief financial officer of the Company to such effect (such
certificate, together with the certificate to be delivered in accordance with
Section 5.02(a), the “Reorganized Company’s Closing Certificate”).
 
(c)  Governmental Approvals.  The waiting period under the HSR Act applicable to
the Transaction shall have expired or been terminated.  All other Consents of,
or declarations or filings with, or expirations of waiting periods imposed by,
any Governmental Entity required to consummate the Transaction, the
Reorganization and the other transactions contemplated hereby shall have been
obtained, filed or satisfied.
 
(d)  Absence of Proceedings.  Except for Proceedings with respect to the
Confirmation Order the effect of which is as described in the proviso in
Section 5.02(q), there shall not be pending any Proceeding before any
Governmental Entity, or threatened by any Governmental Entity, (i) challenging
or seeking to restrain or prohibit the Transaction, the Reorganization or any
other transaction contemplated hereby or seeking to obtain from Investor in
connection with the Transaction, the Reorganization or any other transaction
contemplated hereby any damages that are material in relation to the Company and
the Company Subsidiaries, taken as a whole, (ii) seeking to prohibit or limit
the ownership or operation by Investor of any material portion of the business
or assets of the Company and the Company Subsidiaries, taken as a whole, or to
compel Investor, the Company or any Company Subsidiary to dispose of or hold
separate any material portion of the business or assets of the Company and the
Company Subsidiaries, taken as a whole, in each case as a result of the
Transaction, the Reorganization or any of the other transactions contemplated
hereby, (iii) seeking to impose limitations on ability of Investor to acquire or
hold, or exercise full rights of ownership of, the Shares, the New Convertible
Debt or the Series A Warrants, including the right to vote the Shares on all
matters properly presented to the stockholders of the Company or (iv) seeking to
prohibit Investor from effectively controlling in any material respect the
business or operations of the Company and the Company Subsidiaries, taken as a
whole; provided, however, that Investor has complied with clause (x) in Section
4.06.
 
(e)  Certificate of Incorporation and Bylaws of the Company.  The Company shall
have (i) amended, and filed with the Secretary of State of the State of
Delaware, its certificate of incorporation in the form attached as Exhibit E
hereto (as so amended, the “Amended Company Charter”), and (ii) amended its
by-laws in form and substance reasonably satisfactory to Investor (as so
amended, the “Amended Company By-laws”), which Amended Company Charter and
Amended Company By-laws shall
 
 
40

--------------------------------------------------------------------------------


become the certificate of incorporation and by-laws of the Reorganized Company
as of and after the Closing.
 
(f)  Stockholders’ Agreement.  The Reorganized Company and each holder of New
Common Stock as of the Closing shall have entered into the Stockholders’
Agreement (it being understood that the issuance of shares of New Common Stock
to a person is conditioned on the receipt of an executed counterpart of the
Stockholders’ Agreement from such person), and the Stockholders’ Agreement shall
become effective as of and after the Closing and shall be the legal, valid and
binding obligation of the Reorganized Company, enforceable against the
Reorganized Company in accordance with its terms.
 
(g)  New Convertible Debt Indenture.  The Company shall have entered into the
New Convertible Debt Indenture, which shall be the legal, valid and binding
obligation of the Company and the Reorganized Company, enforceable against the
Company and the Reorganized Company in accordance with its terms.
 
(h)  Absence of Company Material Adverse Effect.  Except to the extent disclosed
in the Company 2008 10-K (other than any risk factor disclosures or other
cautionary, predictive and forward looking disclosures contained in any such
document under the heading “Risk Factors” or “Forward-Looking Statements” or
under any other heading) or in writing to Investor on September 12, 2008, since
September 12, 2008, (i) there shall not have occurred or become known to
Investor any events, developments, conditions or circumstances that,
individually or in the aggregate, have had or could reasonably be expected to
have a Company Material Adverse Effect and (ii) other than sales of real
property as set forth on Section 4.01(a)(vii) of the Company Disclosure Letter,
no material assets of the Company or any Company Subsidiary shall have been sold
or agreed to be sold from and after September 12, 2008.
 
(i)  Fee Order.  Not later than September 30, 2008, the Bankruptcy Court shall
have entered an order (the “Fee Order”) in the Cases, in form and substance
satisfactory to Investor, (i) approving the Investor Commitment Papers, the ABL
Facility Commitment Papers and the Term Loan Facility Commitment Papers, (ii)
authorizing the Debtors to pay the fees and reimbursement of costs and expenses
set forth in the Investor Commitment Papers in accordance with the terms
thereof, with the order specifically providing that all amounts due and owing to
Investor and its affiliates, including the fees and reimbursement of costs and
expenses as set forth in the Investor Commitment Papers, shall be entitled to
priority as administrative expense claims (senior to all other administrative
claims, except junior to the claims of the lenders and the administrative agent
under the DIP Facility and equal in priority with the amounts due and owing to
the Commitment Parties (as defined in the Term Loan Facility Commitment Papers)
and their affiliates under the Term Loan Facility Commitment Papers) under
Sections 503(b)(1) and 507(a)(2) of the Bankruptcy Code, whether or not the
Transaction, the Reorganization or any other transaction contemplated hereby is
consummated and (c) otherwise authorizing the Debtors to execute and to incur
and perform their obligations under the Investor Commitment Papers, the ABL
Facility Commitment Papers and the Term Loan Facility Commitment Papers.
 
 
41

--------------------------------------------------------------------------------


 
(j)  Investment Agreement Order. Not later than October 20, 2008, the Bankruptcy
Court shall have entered an order (the “Investment Agreement Order”) in the
Cases, in form and substance reasonably satisfactory to Investor, authorizing
the Company to execute and to incur and perform its obligations under this
Agreement and the other documentation for the Transaction.
 
(k)  Filing of the Plan and the Disclosure Statement.  Not later than September
30, 2008, the Company shall have filed in the Cases the Plan reflecting the
terms outlined in Exhibit A to the Investor Commitment Letter, not containing
terms that are inconsistent with those outlined in Exhibit A to the Investor
Commitment Letter and otherwise in form and substance reasonably satisfactory to
Investor, and a disclosure statement accompanying the Plan (the “Disclosure
Statement”) in form and substance reasonably satisfactory to Investor.
 
(l)  Payment of Fees and Expenses.  The Company shall have paid the fees and
reimbursement of costs and expenses set forth in the Investor Fee Letter in
accordance with the terms thereof.
 
(m)  No Conversion of Cases.  There shall not have occurred a dismissal or
conversion of any Case to a case under Chapter 7 of the Bankruptcy Code or the
appointment of a Chapter 11 trustee in any Case.
 
(n)  Disclosure Statement Approval Order.  Not later than November 21, 2008, the
Bankruptcy Court shall have entered an order (the “Disclosure Statement Approval
Order”) in the Cases, in form and substance reasonably satisfactory to Investor,
approving the Disclosure Statement.
 
(o)  No Modification of the Plan.  No provision of the Plan (as filed with the
Bankruptcy Court) shall have been amended, supplemented or otherwise modified in
a manner that is not in form and substance reasonably satisfactory to Investor.
 
(p)  Confirmation Order.  The Bankruptcy Court shall have entered the
Confirmation Order in the Cases not later than January 15, 2009, which
Confirmation Order shall be in form and substance reasonably satisfactory to
Investor.
 
(q)  Final Order.  The Confirmation Order shall have become a final order, in
full force and effect without reversal, modification or stay, not subject to a
pending motion for reconsideration, revocation, reversal, modification, stay or
appeal and the period for an appeal shall have expired; provided, however, that
if the Confirmation Order has not become a final order because a notice of
appeal has been timely filed and the parties are not stayed or enjoined from
consummating the Transaction or the Reorganization, the condition set forth in
this Section 5.02(q) shall be deemed satisfied unless the effect of the appeal
could reasonably be expected to be adverse to the business, operations,
property, condition (financial or otherwise) or prospects of the Reorganized
Company and its direct and indirect subsidiaries, taken as a whole, or adverse
to Investor, in each case as determined by Investor.
 
 
42

--------------------------------------------------------------------------------


 
(r)  The DIP Facility.  (i) There shall not have been any event or condition
which constitutes an event of default, or which upon notice, lapse of time, or
both would become an event of default, under the DIP Facility that has not been
waived in accordance with the terms of the DIP Facility without any fees being
paid or payable by the Company or any Company Subsidiary in connection therewith
and (ii) Investor shall have received evidence, in form and substance reasonably
satisfactory to Investor, that all obligations under the DIP Facility (other
than letters of credit issued but undrawn thereunder that are to remain
outstanding on and after the Closing in accordance with Section 5.02(y)) have
been repaid in full, all commitments under the DIP Facility have been terminated
and all Liens related to the DIP Facility have been terminated or released.
 
(s)  ABL Facility.  (i) The Company, the Company Subsidiaries and the ABL
Facility lenders shall have entered into definitive documentation for the ABL
Facility reflecting the terms of the ABL Facility Commitment Papers, in form and
substance reasonably satisfactory to Investor, and the syndication (without
taking into account the exercise of any flex provisions) of the commitments and
loans, and the identity of each lender, under the ABL Facility shall have been
reasonably satisfactory to Investor, (ii) no provision of the ABL Facility
Commitment Papers or the definitive documentation for the ABL Facility shall
have been waived, amended, supplemented or otherwise modified by any party
thereto in a manner that is not in form and substance satisfactory to Investor,
(iii) with respect to any matter to which the Company or any Company Subsidiary
has consultation rights under the ABL Facility Commitment Papers, the Company or
such Company Subsidiary shall have involved Investor substantially in any
consultation process related thereto, and with respect to any matter to which
the Company or any Company Subsidiary has consent or approval rights under the
ABL Facility Commitment Papers, the Company or such Company Subsidiary shall
have first obtained the consent or approval of Investor (such consent or
approval not to be unreasonably withheld) before providing its consent or
approval under the ABL Facility Commitment Papers with respect thereto, (iv) all
conditions to borrowing under the ABL Facility shall have been satisfied or
waived (with any such waiver to be in form and substance satisfactory to
Investor) on or prior to the Closing, and (v) on the Closing (A) there shall not
be any event or condition which constitutes an event of default, or which upon
notice, lapse of time, or both would become an event of default, under the ABL
Facility and (B) the ABL Facility shall be in full force and effect.
 
(t)  Term Loan Facility.  (i) The Company, the Company Subsidiaries and the Term
Loan Facility lenders shall have entered into definitive documentation for the
Term Loan Facility reflecting the terms of the Term Loan Facility Commitment
Papers, in form and substance reasonably satisfactory to Investor, and the
syndication of the commitments and loans, and the identity of each lender, under
the Term Loan Facility shall have been reasonably satisfactory to Investor, (ii)
no provision of the Term Loan Facility Commitment Papers or the definitive
documentation for the Term Loan Facility shall have been waived, amended,
supplemented or otherwise modified by any party thereto in a manner that is not
in form and substance satisfactory to Investor, (iii) with respect to any matter
to which the Company or any Company Subsidiary has consultation rights under the
Term Loan Facility Commitment Papers, the Company or such Company
 
 
43

--------------------------------------------------------------------------------


Subsidiary shall have involved Investor substantially in any consultation
process related thereto, and with respect to any matter to which the Company or
any Company Subsidiary has consent or approval rights under the Term Loan
Facility Commitment Papers, the Company or such Company Subsidiary shall have
first obtained the consent or approval of Investor (such consent or approval not
to be unreasonably withheld) before providing its consent or approval under the
Term Loan Facility Commitment Papers with respect thereto, (iv) all loans under
the Term Loan Facility shall have been funded on or prior to the Closing, and
(v) on the Closing (A) there shall not be any event or condition which
constitutes an event of default, or which upon notice, lapse of time, or both
would become an event of default, under the Term Loan Facility and (B) the Term
Loan Facility shall be in full force and effect.
 
(u)  Union Agreements.  The agreements between the Company (or the applicable
Company Subsidiary) and each of the International Brotherhood of Teamsters, the
Bakery, Confectionery, Tobacco Workers and Grain Millers’ International Union,
the Retail, Wholesale and Department Store Union and the United Auto Workers
Union (the “Unions”) to implement modifications to collective bargaining
agreements necessary to effect all of the concessions and work rule changes
necessary to implement “path to market” and the Reorganized Company’s business
plan, each in form and substance reasonably satisfactory to Investor, shall have
been ratified by the Unions.
 
(v)  ABA Pension Plan.  (i) The Bankruptcy Court shall have entered an order in
the Cases, in form and substance satisfactory to Investor, determining that, if
and to the extent that a court of competent jurisdiction determines that any of
the Debtors has any current or future liability to, under or in connection with
the American Bakers Association Retirement Plan (the “ABA Plan”) based on the
Debtors’ (or their employees’) participation prior to the Closing Date in the
ABA Plan, such liability is a general unsecured pre-petition claim against the
relevant Debtor, and such order shall have become a final order, in full force
and effect without reversal, modification or stay, not subject to a pending
motion for reconsideration, revocation, reversal, modification, stay or appeal
and the period for an appeal shall have expired, or (ii) Investor shall
otherwise be satisfied that any of the Company’s, the Reorganized Company’s or
any of their direct or indirect subsidiaries’ current or future liability
(whether on-or off-balance sheet, contingent or otherwise) to, under or in
connection with the ABA Plan based on the Debtors’ (or their employees’)
participation prior to the Closing Date in such pension plan shall not result in
any post-confirmation payment by, or any other cost to, the Reorganized Company
or any of its direct or indirect subsidiaries.
 
(w)  No Other Transactions.  The Debtors shall not have filed or supported any
plan of reorganization or liquidation, other than the Plan, or any motion or
motions to sell, or agree to sell, any material assets of the Debtors, other
than sales of real property as set forth on Section 4.01(a)(vii) of the Company
Disclosure Letter.
 
(x)  Financial Conditions.  The Company and the Company Subsidiaries, on a
consolidated basis, shall satisfy the conditions set forth on Exhibit J to the
Investor Commitment Letter, subject to the right to cure any failure of such
conditions in accordance with Exhibit J to the Investor Commitment Letter.
 
 
44

--------------------------------------------------------------------------------


 
(y)  Existing Letters of Credit.  All letters of credit outstanding under the
Prepetition Credit Agreement or the DIP Facility as of the Closing shall remain
in place (or be replaced by equivalent letters of credit) on and after the
Closing pursuant to cash collateral or other arrangements by the Company and the
Company Subsidiaries that are in form and substance satisfactory to Investor.
 
(z)  Deregistration.  On the Closing Date, the Reorganized Company shall be
eligible to deregister under the Exchange Act and the rules and regulations
promulgated by the SEC thereunder.
 
Notwithstanding the foregoing, in the event (1) a condition set forth in Section
5.02(i), 5.02(j), 5.02(k), 5.02(n) or 5.02(p) is not satisfied by the deadline
applicable thereto (a “Deadline”) and (2) the Company has used reasonable, good
faith efforts to satisfy such condition by the applicable Deadline, such
applicable Deadline shall automatically be extended once to the date that is
five calendar days after the date of such applicable Deadline as set forth in
the relevant Section.
 
ARTICLE VI

 
Termination, Amendment and Waiver
 
SECTION 6.01.  Termination.  (a)  Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated at any time prior to the
Closing:
 
(i)  by mutual written consent of the Company and Investor;
 
(ii)  by Investor if any of the conditions set forth in Section 5.01 or 5.02
shall have become incapable of being satisfied, and shall not have been waived
by Investor;
 
(iii)  by the Company if (A) any of the conditions set forth in Section 5.01
shall have become incapable of being satisfied, and shall not have been waived
by the Company and Investor, or (B) any of the conditions set forth in
Section 5.02(i), (j), (k), (n) or (p) shall have become incapable of being
satisfied and a period of ten days shall have passed following the last date
(after giving effect to the extension contemplated in the final provision of
Section 5.02 and any further extension provided by Investor from time to time in
its sole discretion) upon which the condition could have been satisfied, and
shall not have been waived by Investor;
 
(iv)  by the Company after the entry of the Investment Agreement Order in
connection with an unsolicited bona fide written Alternative Proposal that did
not result from a breach of Section 4.02(a) and with terms that the Company
Board determines in good faith, after having consulted with its outside legal
counsel and its independent financial advisors, to be a Superior Proposal;
provided, however, that prior to notifying Investor of the termination of this
Agreement pursuant to this Section 6.01(a)(iv), (x) the Company shall have given
Investor written notice
 
 
 
45

--------------------------------------------------------------------------------


of the terms of such Alternative Proposal (including the identity of the person
making such Alternative Proposal) and of the determination by the Company Board
that such Alternative Proposal constitutes a Superior Proposal, (y) at least
five business days after Investor has received the notice referred to in clause
(x) above, and taking into account any revised proposal made by Investor since
receipt of the notice referred to in clause (x) above, the Company Board again
has determined in good faith, after consultation with its outside legal counsel
and its independent financial advisors, that such Alternative Proposal remains a
Superior Proposal, and (z) the Company has previously paid all amounts due under
the Investor Fee Letter, including amounts due under the Investor Fee Letter as
a result of the termination of this Agreement; or
 
(v)  by Investor, if the Closing does not occur on or prior to February 9, 2009.
 
(b)  In the event of termination of this Agreement by either Investor or the
Company pursuant to Section 6.01(a), written notice thereof will forthwith be
given to the other and this Agreement will be terminated, without further action
by any party.
 
SECTION 6.02.  Effect of Termination.  If this Agreement is terminated by either
Investor or the Company pursuant to Section 6.01, this Agreement will become
null and void and of no further force and effect, without any liability or
obligation on the part of Investor, the Company or any Company Subsidiary (or
any of their respective directors, officers, employees, Affiliates or
Representatives) under this Agreement, except for the provisions of the last
sentence of Section 4.03 and the provisions of Sections 4.10, 4.11, 6.01, 6.02,
7.03, 7.07, 7.09, 7.10, 7.11 and 7.12, which provisions will survive such
termination, and except to the extent that such termination results from the
willful and material breach by a party of any representation, warranty or
covenant set forth in this Agreement.
 
SECTION 6.03.  Amendments and Waivers.  This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto.  By
an instrument in writing Investor, on the one hand, or the Company, on the other
hand, may waive compliance by the other with any term or provision of this
Agreement that such other party was or is obligated to comply with or perform.
 
ARTICLE VII

 
General Provisions
 
SECTION 7.01.  Nonsurvival of Representations and Warranties.  None of the
representations and warranties in this Agreement or in the Reorganized Company’s
Closing Certificate shall survive the Closing.
 
SECTION 7.02.  Assignment.  This Agreement and the rights and obligations
hereunder will not be assignable or transferable by any party without the prior
written consent of the other party hereto.  Notwithstanding the foregoing,
(a) Investor
 
 
46

--------------------------------------------------------------------------------


may assign its rights hereunder to one or more other persons without the prior
written consent of the Company and (b) Investor may assign its rights hereunder
by way of security; provided, however, that such assignment shall not relieve
Investor’s obligations hereunder.  Any attempted assignment in violation of this
Section 7.02 will be void.  Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.
 
SECTION 7.03.  No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.
 
SECTION 7.04.  Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or electronic mail or sent, postage prepaid, by
registered, certified or express mail or overnight courier service and shall be
deemed given when received, at the following addresses (or at such other address
for a party as shall be specified by like notice):
 
(i)   if to Investor,
 
c/o Ripplewood Holdings L.L.C.
One Rockefeller Plaza, 32nd Floor
New York, NY 10020
 
 Attention: Christopher Minnetian, Esq.
 Facsimile: (212) 218-2769
 Electronic Mail: cminnetian@ripplewood.com
 
with a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
 
Attention:  Peter S. Wilson, Esq.
 Facsimile: (212) 474-3700
 Electronic Mail: pwilson@cravath.com
 
(ii)  if to the Company,
 
12 East Armour Boulevard
Kansas City, MO  64111


 Attention:  Kent Magill, Esq.
 Facsimile: (816) 502-4138
 Electronic Mail: Magill_Kent@interstatebrands.com
 
 
47

--------------------------------------------------------------------------------


 
with a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive
Chicago, IL 60606


Attention:  J. Eric Ivester, Esq.
Facsimile: (312) 407-8510
Electronic Mail: Eric.Ivester@skadden.com
 
SECTION 7.05.  Interpretation; Exhibits and Schedules; Certain
Definitions.  (a)   When a reference is made in this Agreement to an Article,
Section or Exhibit, such reference shall be to an Article of, a Section of, or
an Exhibit to, this Agreement unless otherwise indicated.  The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include”, “includes”, “including” or “such as”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation”.  The word “will” shall be construed to have the same
meaning and effect as the word “shall.”  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The word “or” shall not be exclusive.  The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”.  The phrase “date hereof”
or “date of this Agreement” shall be deemed to refer to September 26,
2008.  Whenever used in this Agreement, any noun or pronoun shall be deemed to
include the plural as well as the singular and to cover all genders.  This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.  Unless a contrary intent is apparent, any Contract,
instrument or law defined or referred to herein or in any Contract or instrument
that is referred to herein means such Contract, instrument or law as from time
to time amended, modified or supplemented, including (in the case of Contracts
or instruments) by waiver or consent and (in the case of law) by succession of
comparable successor law and references to all attachments thereto and
instruments incorporated therein.  References to a person are also to its
permitted successors and assigns.  For purposes of this Agreement, the
“knowledge of the Company” shall mean the knowledge of Craig D. Jung, Chief
Executive Officer; Kent B. Magill, Executive Vice President, General Counsel and
Corporate Secretary; J. Randall Vance, Senior Vice President, Chief Financial
Officer and Treasurer; David A. Loeser, Consultant, Acting Executive Vice
President - Human Resources; Gary K. Wandschneider, Consultant, Acting Executive
Vice President - Operations; Daniel Gresham, Senior Vice President of Supply
Chain; and Robert Kissick, Senior Vice President of Purchasing.
 
(b)  For all purposes of this Agreement:
 
“ABL Facility” means the asset-based revolving credit facility in the aggregate
committed amount of $125,000,000, to be entered into by the
 
 
48

--------------------------------------------------------------------------------


Company, certain Company Subsidiaries party thereto and General Electric Capital
Corporation, as administrative agent, and that satisfies the condition set forth
in Section 5.02(s).
 
“ABL Facility Commitment Papers” means the commitment letter (including the
exhibits thereto) and the fee letter for the ABL Facility, dated September 12,
2008, among the Company, Interstate Brands Corporation and General Electric
Capital Corporation, in the form attached as Exhibit F to the Investor
Commitment Letter.
 
“Affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.
 
“Ancillary Agreements” means (1) the Stockholders’ Agreement and (2) the New
Convertible Debt Indenture.
 
“Company Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of the Company and the Company Subsidiaries, taken as a whole or (b) the ability
of the Company to perform its obligations under this Agreement or to consummate
the Transaction.
 
“Company Subsidiary” means each subsidiary of the Company (including, on and
after the Closing, each subsidiary of the Reorganized Company).
 
“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise, commitment or other legally binding arrangement.
 
“Financing” means the financing of the Company under the ABL Facility and the
Term Loan Facility.
 
“Investor Commitment Letter” means the commitment letter (including the exhibits
and annexes attached thereto), dated September 12, 2008, between Investor and
the Company.
 
“Investor Commitment Papers” means, collectively, the Investor Commitment Letter
and the Investor Fee Letter.
 
“Investor Fee Letter” means the fee letter, dated September 12, 2008, between
Investor and the Company.
 
“Investor Material Adverse Effect” means a material adverse effect on the
ability of Investor to perform its obligations under this Agreement to
consummate the Transaction.
 
 
49

--------------------------------------------------------------------------------


 
“Liens” means, collectively, all pledges, liens, charges, mortgages, easements,
leases, subleases, covenants, rights of way, options, claims, restrictions,
encumbrances and security interests of any kind or nature whatsoever.
 
“Long Term Incentive Plan” means the management incentive plan for senior
management and selected employees and directors of the Reorganized Company to be
effective as of the Closing Date, in form and substance reasonably satisfactory
to Investor.  All equity grants to be made as of the Closing Date, including
with respect to existing employment agreements, shall be made under the Long
Term Incentive Plan.
 
“person” means any individual, firm, corporation, partnership, company, limited
liability company, trust, joint venture, association, Governmental Entity or
other entity.
 
“Prepetition Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Prepetition Credit Agreement.
 
“Prepetition Debt” means the aggregate claims against, and obligations owed by,
the Debtors to the Prepetition Agent and all lenders and financial institutions
party to the Prepetition Credit Agreement.
 
“Prepetition Credit Agreement” means the Amended and Restated Credit Agreement,
dated April 24, 2002, among the Company, Interstate Brands Corporation, the
lenders and financial institutions from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, together with the related collateral
documents and letters of credit issued thereunder.
 
“Prepetition Investors” means, collectively, Silver Point Finance, LLC, Monarch
Alternative Capital L.P. and McDonnell Investment Management LLC and their
respective Affiliates and managed funds.
 
“Series B Warrants” means Series B Warrants of the Reorganized Company in the
form attached as Exhibit A hereto.
 
“Series C Warrants” means Series C Warrants of the Reorganized Company in the
form attached as Exhibit A hereto.
 
A “subsidiary” of any person means another person of which such first person,
(i) owns directly or indirectly an amount of the voting securities, other voting
ownership or voting partnership interests sufficient to elect at least a
majority of such other person’s board of directors or other governing body (or,
if there are no such voting interests, 50% or more of the equity interests),
(ii) in the case of a partnership, serves as a general partner or (iii) in the
case of a limited liability company, serves as a managing member.
 
 
50

--------------------------------------------------------------------------------


 
“Term Loan Facility” means the secured term loan facility in the aggregate
principal amount of $339,000,000 (which may be increased in accordance with the
terms set forth in the Term Loan Facility Commitment Papers), to be entered into
by the Company, certain Company Subsidiaries party thereto and Silver Point
Finance, LLC, as administrative agent, and that satisfies the condition set
forth in Section 5.02(t).
 
“Term Loan Facility Commitment Papers” means the commitment letter (including
the exhibits and annexes attached thereto) and the fee letter for the Term Loan
Facility, dated September 12, 2008, among the Company, Interstate Brands
Corporation, Silver Point Finance, LLC and Monarch Master Funding Ltd, in the
form attached as Exhibit G to the Investor Commitment Letter.
 
“Term Loan Lender Shares” means the 4,420,000 shares of New Common Stock to be
issued to the lenders under the Term Loan Facility on the Closing Date, as to be
provided in the Plan.
 
“Warrants” means, collectively, the Series A Warrants, the Series B Warrants and
the Series C Warrants.
 
SECTION 7.06.  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement, and
will become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.  Delivery of an executed
counterpart of a signature page by facsimile or electronic transmission will be
effective as delivery of an original executed counterpart of this Agreement.
 
SECTION 7.07.  Entire Agreement.  This Agreement, taken together with the
Company Disclosure Letter, the Ancillary Agreements, the Confidentiality
Agreement and the Equity Contribution Agreement, along with the Exhibits and
Annexes hereto and thereto, contain the entire agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings relating to such subject matter, including
the Investor Commitment Papers; provided, however, that (a) each of the exhibits
and annexes to the Investor Commitment Letter, (b) the tenth and eleventh
paragraphs of the Investor Commitment Letter and (c) the Investor Fee Letter,
shall in each case remain in full force and effect in accordance with the terms
thereof.  None of the parties shall be liable or bound to any other party in any
manner by any representations, warranties or covenants relating to such subject
matter except as specifically set forth herein or in the Ancillary Agreements,
the Confidentiality Agreement or the Equity Contribution Agreement.  Upon the
Closing the Confidentiality Agreement shall terminate and be no longer in
effect.
 
SECTION 7.08.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions
 
 
51

--------------------------------------------------------------------------------


contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the maximum extent possible
under applicable Law.
 
SECTION 7.09.  Consent to Jurisdiction.  Each party hereto (i) consents to
submit itself to the exclusive jurisdiction and venue of the Bankruptcy Court
and in the event that such court does not have or declines to exercise
jurisdiction, to the exclusive jurisdiction and venue of any state court or any
Federal court located in the City of New York, Borough of Manhattan, in the
event any dispute arises out of this Agreement or any transaction contemplated
hereby, (ii) agrees that it will not attempt to deny or defeat such exclusive
jurisdiction by motion or other request for leave from any such court and
(iii) agrees that it will not bring any action relating to this Agreement or any
transaction contemplated hereby in any court other than the Bankruptcy Court or,
in the event that such court does not have or declines to exercise jurisdiction,
in any state court or any Federal court sitting in the City of New York, Borough
of Manhattan.  Each of the parties to this Agreement irrevocably consents to
service of process in the manner provided for delivering notices in
Section 7.04.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by applicable
Law.  Each party further agrees that service of any process, summons, notice or
document to such party’s respective address set forth above shall be effective
service of process for any action, suit or proceeding in New York with respect
to any matters to which it has submitted to jurisdiction in this Section 7.09.
 
SECTION 7.10.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.
 
SECTION 7.11.  Waiver of Jury Trial.  Each party hereby waives to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or any transaction contemplated hereby.  Each
party (a) certifies that no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 7.11.
 
SECTION 7.12.  No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement, the Equity Contribution Agreement or any document or
instrument in connection herewith or therewith or otherwise, and notwithstanding
the fact that the Contributor is a partnership, the Company acknowledges and
agrees that (i) it has no right of recovery against, and no personal liability
shall attach to, the former, current or future directors, officers, employees,
agents, advisors, attorneys,
 
 
 
52

--------------------------------------------------------------------------------


representatives, Affiliates, general or limited partners, securityholders,
members, managers, trustees or controlling persons of the Contributor or
Investor (or any of their successors or assigns) or any Affiliate thereof or any
former, current or future director, officer, employee, agent, advisor, attorney,
representative, Affiliate, general or limited partner, securityholder, member,
manager, trustee or controlling person of any of the foregoing (or any of their
successors or assigns) or any Affiliate thereof (collectively, the “Contributor
Affiliates”), through the Contributor, Investor or otherwise, whether by or
through attempted piercing of the corporate veil, by or through a claim by or on
behalf of Investor against the Contributor or any of the Contributor Affiliates,
including under the Contributor’s commitment letter to Investor, by or through
this Agreement, by the enforcement of any judgment or assessment or by any legal
or equitable proceeding, by virtue of any statute, regulation or applicable Law,
or otherwise, except for its rights to require the Contributor (but not any of
the Contributor Affiliates (including any general partner or managing member))
to make a contribution to Investor (or, at the election of the Contributor,
payment to the Company) up to the amount of the Covered Obligations (as defined
in the Equity Contribution Agreement) under and to the extent provided in the
Equity Contribution Agreement, (ii) recourse against the Contributor to cause
the Contributor to make a contribution to Investor (or, at the election of the
Contributor, payment to the Company) required under the Equity Contribution
Agreement shall be the sole and exclusive remedy of the Company and all of its
Affiliates, securityholders and creditors against the Contributor and the
Contributor Affiliates in respect of any liabilities or obligations arising
under, or in connection with, this Agreement, the Equity Contribution Agreement
or the transactions contemplated hereby or thereby and (iii) in no event will
Investor, the Contributor or any Contributor Affiliates be subject to liability
in the aggregate in excess of the Cap (as defined in the Equity Contribution
Agreement) for all losses and damages arising under, or in connection with, this
Agreement, the Equity Contribution Agreement and the transactions contemplated
hereby and thereby.
 
53

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and Investor have duly executed this Agreement
as of the date first written above.
 

  INTERSTATE BAKERIES CORPORATION,       by     /s/ J. Randall Vance       Name:
J. Randall Vance     Title: Senior Vice President, Chief 
Financial Officer and Treasurer
 
 
          IBC INVESTORS I, LLC,
 
 

  by RIPPLEWOOD PARTNERS II, L.P.,
 
as its Sole Member,

 
 
by
RIPPLEWOOD PARTNERS II, GP,
L.P., as its General Partner,

 
 
by RP II GP, LLC,

 
as its General Partner,

   
 
by

 
/s/ Christopher Minnetian                                 
 

 
Name:

 
Title:

 